Exhibit 10.1

CONFIDENTIAL

Execution Version

 

LICENSE AGREEMENT

between

Alexion Pharma International Operations Unlimited Company

and

Eidos Therapeutics, Inc.

DATED

September 9, 2019

 

 

 

 

[***] Certain information in this exhibit has been omitted because it is both
(i) not material and (ii) would likely cause competitive harm to the registrant
if publicly disclosed.

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article 1 DEFINITIONS

1

Article 2 LICENSE

14

2.1

License Grants to Alexion

14

2.2

Right to Sublicense

15

2.3

Right to Subcontract

15

2.4

Stanford Agreement

15

2.5

Disclosure of the Eidos IP

16

2.6

No Implied Licenses

17

2.7

Non-Compete

17

2.8

Control of Know-How and Patent Rights by Third Party Licensees

17

2.9

Other Alexion Programs

17

Article 3 GOVERNANCE

18

3.1

Alliance Managers

18

3.2

Committees

18

Article 4 DEVELOPMENT AND REGULATORY MATTERS

19

4.1

Development Diligence

19

4.2

Development Activities

19

4.3

Development Costs

20

4.4

Development Reports

20

4.5

Regulatory Activities

20

4.6

Right of Reference and Use

21

4.7

Data Exchange and Use

21

4.8

Adverse Events Reporting

22

4.9

No Harmful Actions

23

4.10

Notice of Regulatory Action

23

4.11

Eidos Support

23

Article 5 SUPPLY

23

5.1

Clinical Supply Agreement

23

5.2

Commercial Supply Agreement

23

5.3

Third Party Supply

24

5.4

Quality Agreement

24

Article 6 COMMERCIALIZATION

24

6.1

Commercialization Diligence

24

6.2

Commercialization Activities

24

6.3

Licensed Product Trademarks

25

6.4

No other Trademark Rights

26

6.5

Other Consultation

26

i

 

--------------------------------------------------------------------------------

 

6.6

Diversion

26

Article 7 PAYMENTS

26

7.1

Upfront Payment

26

7.2

Equity Investment

26

7.3

[***] Milestone Payment

26

7.4

Royalty Payments to Eidos

27

7.5

Taxes

29

7.6

Financial Audits

30

Article 8 CONFIDENTIALITY; PUBLICATION

31

8.1

Confidential Information

31

8.2

Non-Disclosure and Non-Use Obligation

31

8.3

Return of Confidential Information

32

8.4

Exemption

32

8.5

Permitted Disclosures

32

8.6

Disclosure of Agreement

33

8.7

Publicity; Use of Name and Logo

33

8.8

Publications

34

8.9

Engaging Individuals

34

8.10

Survival

34

Article 9 REPRESENTATIONS, WARRANTIES, AND COVENANTS

34

9.1

Representations, Warranties and Covenants of Each Party

34

9.2

Representations and Warranties of Eidos

35

9.3

Representations, Warranties and Covenants of Eidos Concerning the Stanford
Agreement

36

9.4

Covenant of Eidos

37

9.5

Compliance with Law

37

9.6

NO OTHER WARRANTIES

38

Article 10 INDEMNIFICATION

38

10.1

By Alexion

38

10.2

By Eidos

38

10.3

Indemnification Procedure

38

10.4

Mitigation of Loss

39

10.5

Limitation of Liability

39

10.6

Insurance

40

Article 11 INTELLECTUAL PROPERTY

40

11.1

Ownership

40

11.2

Patent Prosecution

40

11.3

Patent Enforcement

41

11.4

Infringement of Third Party Rights

42

11.5

Upstream License

43

11.6

Licensed Product-Specific Trademarks.

43

11.7

Common Interest Agreement

44

ii

 

--------------------------------------------------------------------------------

 

11.8

New In-License Agreements

45

Article 12 TERMS AND TERMINATION

46

12.1

Term

46

12.2

Termination

46

12.3

Effect of Termination

47

12.4

Alternative Remedy in Lieu of Termination

48

12.5

Rights in Insolvency

49

12.6

Accrued Rights

50

12.7

Survival

50

12.8

Termination of Stanford or Upstream License Agreements

50

Article 13 MISCELLANEOUS

51

13.1

Force Majeure

51

13.2

Assignment

51

13.3

Severability

51

13.4

Notices

52

13.5

Governing Law

52

13.6

Dispute Resolution; Escalation

52

13.7

Entire Agreement; Amendments

53

13.8

Headings

53

13.9

Independent Contractors

53

13.10

Waiver

53

13.11

Waiver of Rule of Construction

53

13.12

Cumulative Remedies; Recovery of Damages

53

13.13

Business Day Requirements

54

13.14

Further Actions

54

13.15

Construction

54

13.16

Counterparts

54

 

 

iii

 

--------------------------------------------------------------------------------

 

LICENSE AGREEMENT

This License Agreement (this “Agreement”) is made as of September 9, 2019 (the
“Effective Date”), by and between Eidos Therapeutics, Inc., a Delaware
corporation (“Eidos”), having a place of business at 101 Montgomery Street,
Suite 2550, San Francisco, California 94104, USA, and Alexion Pharma
International Operations Unlimited Company, an Irish unlimited company
(“Alexion”), having a place of business at College Business & Technology Park,
Blanchardstown, Dublin 15, Ireland.  Eidos and Alexion are referred to in this
Agreement individually as a “Party” and collectively as the “Parties.”

Recitals

Whereas, Alexion is a global pharmaceutical company with experience and
expertise in the research, development and commercialization of pharmaceutical
products;

Whereas, Eidos is a clinical stage biopharmaceutical company that Controls (as
defined below) the intellectual property and other rights related to the
pharmaceutical compound known as AG10; and

Whereas, Alexion is interested in obtaining an exclusive license under such
intellectual property and other rights to Develop and Commercialize Licensed
Product in the Field in the Territory (each capitalized term as defined below),
and Eidos is willing to grant such an exclusive license to Alexion, subject to
the terms and conditions set forth herein.  

Agreement

Now, Therefore, in consideration of the foregoing premises and the covenants
contained herein, the Parties hereby agree as follows:

Article 1
DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1“Acquiring Entity” means a Third Party (the “Acquiror”) that acquires a Party
(and is therefore deemed to be an Affiliate of such Party) through a Change of
Control, together with any Affiliates of such Acquiror existing immediately
prior to the consummation of the Change of Control.  For purposes of clarity, an
“Acquiring Entity” of a Party shall exclude (a) the Party and all of its
Affiliates existing immediately prior to the consummation of the Change of
Control and (b) any Person that becomes an Affiliate of the Acquiror following
the consummation of the Change of Control, and not as a result of the Change of
Control.

1.2“Acquiror” has the meaning set forth in Section 1.1.

1.3“Additional Cure Period” has the meaning set forth in Section 12.2(b)(ii).

 

1

--------------------------------------------------------------------------------

 

1.4“Additional Trial” has the meaning set forth in Section 4.2(b).

1.5“Affiliate” means, (a) with respect to Alexion, any Person controlling,
controlled by or under common control with Alexion, at the time that the
determination of affiliation is made and for as long as such control exists, (b)
with respect to Eidos, any entity that is controlled by Eidos at the time that
the determination of affiliation is made and for as long as such control exists,
and (c) with respect to any other Person, any entity controlling, controlled by
or under common control with such first Person, at the time that the
determination of affiliation is made and for as long as such control
exists.  For the purpose of this definition only, “control” (including, with
correlative meaning, the terms “controlled by” and “under the common control”)
means (a) direct or indirect ownership of fifty percent (50%) or more of the
stock or shares having the right to vote for the election of directors of such
Person (or if the jurisdiction where such Person is domiciled prohibits foreign
ownership of such entity, the maximum foreign ownership interest permitted under
such Applicable Laws; provided, however, that such ownership interest provides
actual control over such Person), (b) status as a general partner in any
partnership, or (c) the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management or policies of such Person,
whether through the ownership of voting securities, by contract or
otherwise.  For the avoidance of doubt, [***] shall not be deemed to be an
Affiliate of [***] and any company in which [***] has a direct or indirect
controlling financial interest shall not be deemed to be an Affiliate of [***]
solely due to such controlling financial interest.

1.6“Alexion Indemnitees” has the meaning set forth in Section 10.2.

1.7“Alexion Technology” means the Patent Rights and Know-How Controlled by
Alexion or its Affiliates as of the Effective Date or any time during the Term
that are necessary for the Development, Manufacture, or Commercialization of the
Licensed Products in the Territory.

1.8“Alliance Manager” has the meaning set forth in Section 3.1.

1.9“Applicable Laws” means collectively all laws, regulations, ordinances,
decrees, judicial and administrative orders, notices and guidelines (and any
license, franchise, permit or similar right granted under any of the foregoing)
and any policies and other requirements of any applicable Governmental Authority
that govern or otherwise apply to a Party’s activities in connection with this
Agreement.

1.10“Applicable Territory” means (a) with respect to Alexion, the Territory, and
(b) with respect to Eidos, the ROW Territory.

1.11“Arbitration Commencement Date” has the meaning set forth in Exhibit
12.3(b)(i).

1.12“ATTRibute Clinical Trial” means each of the ATTRibute-CM Clinical Trial and
ATTRibute-PN Clinical Trial, collectively, the “ATTRibute Clinical Trials”.

1.13“ATTRibute-CM Clinical Trial” means the Clinical Trial with the Protocol No.
Eidos AG10-301.  

 

2

--------------------------------------------------------------------------------

 

1.14“ATTRibute-PN Clinical Trial” means the Clinical Trial with the Protocol No.
Eidos AG10-333.

1.15“Auditor” has the meaning set forth in Section 7.6(a).

1.16“Bankruptcy Code” means Title 11 of the United States Code.

1.17“Business Day” means a day other than a Saturday, Sunday or a day on which
banking institutions in New York, New York or San Francisco, CA are required by
Applicable Laws to remain closed.

1.18“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.19“Calendar Year” means each twelve (12) month period commencing on January 1.

1.20“cGMP” means all applicable current Good Manufacturing Practices, including,
as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, (c) the principles detailed in the
ICH Q7 of ICH Guidelines, and (d) the equivalent Applicable Laws in the
Territory, each as may be amended and applicable from time to time.

1.21“Change of Control” means, with respect to a Party, any of the
following:  (a) the sale or disposition of all or substantially all of the
assets of such Party or its direct or indirect controlling Affiliate to a Third
Party, other than to a Person of which more than fifty percent (50%) of the
voting capital stock are owned after such sale or disposition by the Persons
that were shareholders of such Party or its direct or indirect controlling
Affiliate (in either case, whether directly or indirectly through any other
Person) immediately prior to such transaction; or (b) (i) the acquisition by a
Third Party, alone or together with any of its Affiliates, other than an
employee benefit plan (or related trust) sponsored or maintained by such Party
or any of its Affiliates, of more than fifty percent (50%) of the outstanding
shares of voting capital stock of such Party or its direct or indirect
controlling Affiliate, or (ii) the acquisition, merger or consolidation of such
Party or its direct or indirect controlling Affiliate with or into another
Person, other than, in the case of this clause (b), an acquisition or a merger
or consolidation of such Party or its controlling Affiliate in which the holders
of shares of voting capital stock of such Party or its controlling Affiliate, as
the case may be, immediately prior to such acquisition, merger or consolidation
will beneficially own, directly or indirectly, at least fifty percent (50%) of
the shares of voting capital stock of the acquiring Third Party or the surviving
corporation in such acquisition, merger or consolidation, as the case may be,
immediately after such acquisition, merger or consolidation.  Notwithstanding
the foregoing, any transaction or series of transactions effected for the sole
purpose of changing the form or jurisdiction of organization of such Party will
not be deemed a “Change of Control” for purposes of this Agreement.

1.22“Clinical Supply Agreement” has the meaning set forth in Section 5.1.

1.23“Clinical Trial” means any clinical trial in humans of a pharmaceutical
compound or product.

 

3

--------------------------------------------------------------------------------

 

1.24“CMO” means a contract manufacturing organization.

1.25“Combination Product” has the meaning set forth in Section 1.79.  

1.26“Commercial Supply Agreement” has the meaning set forth in Section 5.2.

1.27“Commercialize” or “Commercialization” means to market, promote, advertise,
exhibit, distribute (including storage for distribution or inventory), detail,
sell (including to offer for sale or contract to sell) or otherwise commercially
exploit (including to conduct pricing and reimbursement activities) a
pharmaceutical compound or product, or to conduct any activities directed to any
of the foregoing (including importing and exporting activities in connection
therewith).

1.28“Commercially Reasonable Efforts” means, with respect to a Party and a
Licensed Product, that level of efforts and resources commonly devoted by such
Party to [***] Commercially Reasonable Efforts shall be determined [***].

1.29“Confidential Information” has the meaning set forth in Section 8.1.

1.30“Control” or “Controlled” means, with respect to a Party and any Patent
Rights, Know-How or other intellectual property rights, the possession by such
Party or its Affiliates (whether by ownership, license or otherwise) of, (a)
with respect to any tangible Know-How, the legal authority or right to physical
possession of such tangible Know-How, with the right to provide such tangible
Know-How to the other Party on the terms and conditions set forth herein, or (b)
with respect to Patent Rights, intangible Know-How or other intellectual
property rights, the legal authority or right to grant a license, sublicense,
access or right to use (as applicable) under such Patent Rights, intangible
Know-How or other intellectual property rights to the other Party on the terms
and conditions set forth herein, in each case of (a) and (b), without (i)
breaching the terms of any agreement with a Third Party in existence as of the
time such Party or its Affiliates would first be required hereunder to grant the
other Party such access, right to use or (sub)license or (ii) paying any
consideration to any Third Party under an agreement between such Party (or its
Affiliates) and such Third Party under which such Patent Rights, Know-How or
other intellectual property rights are in-licensed to such Party or its
Affiliates, [***].  Notwithstanding the foregoing, a Party will be deemed not to
Control any intellectual property (including Patent Rights or Know-How),
compounds, physical, biological or chemical materials or Confidential
Information that are owned or in-licensed by an Acquiring Entity except (1) with
respect to any such intellectual property (including Patent Rights or Know-How)
arising as a result of activities of employees or consultants of the Acquiring
Entity who participate in activities or have access to Confidential Information
of either Party under this Agreement after a Change of Control; (2) to the
extent that any such intellectual property (including Patent Rights or Know-How)
is included in or used in furtherance of a Party’s activities under this
Agreement by the Acquiring Entity or its Affiliates after a Change of Control;
or (3) to the extent that any such intellectual property (including Patent
Rights or Know-How) is used by the acquired Party or the Acquiring Entity or
their respective Affiliates to Exploit the Licensed Compound or Licensed
Products.  Notwithstanding anything to the contrary herein, if Eidos Controls
any Patent Rights or Know-How that constitute Eidos IP through any of its
Affiliates as of the Effective Date or at any time during the Term, such Patent
Rights or Know-How will be deemed to be Controlled by Eidos (and therefore
subject to the License) for the remainder of the Term, notwithstanding any
change in the Affiliate status of the applicable Affiliate.

 

4

--------------------------------------------------------------------------------

 

1.31“Cover” means, with respect to a product, technology, process, method or
mode of administration that, in the absence of ownership of or a license granted
under a particular Patent Right, the Manufacture use, offer for sale, sale or
importation of such product or composition of matter or the practice of such
technology, process, method or mode of administration would infringe a claim of
such Patent Right or, in the case of a claim of a Patent Right that has not yet
issued, would infringe such claim if it were to issue without change.

1.32“CRO” means a contract research organization.

1.33“Defaulting Party” has the meaning set forth in Section 12.2(b)(ii).

1.34“Develop” or “Development” means to conduct any non-clinical or clinical
drug research or development activities, whether before or after Regulatory
Approval, including drug metabolism and pharmacokinetics, translational
research, toxicology, pharmacology, test method development and stability
testing, process and packaging development and improvement, process validation,
process scale-up, formulation development, delivery system development, quality
assurance and quality control development, statistical analysis, conduct of
Clinical Trials, regulatory affairs, the preparation and submission of
regulatory filings, Clinical Trial regulatory activities, or any other
activities directed towards obtaining or maintaining Regulatory Approval of any
pharmaceutical compound or product.  Development includes use and importation of
the relevant compound or product to conduct such Development
activities.  Development does not include Commercialization activities.

1.35“Direct Competitor” means any Third Party that is Exploiting in the Field in
the Territory any pharmaceutical compound or product that is intended to treat
any Exclusive Indication.

1.36“Disclosing Party” has the meaning set forth in Section 8.1.

1.37“Dollar” or “$” means the U.S. dollar, and “$” shall be interpreted
accordingly.

1.38“Eidos Indemnitees” has the meaning set forth in Section 10.1.

1.39“Eidos IP” means the Eidos Know-How and the Eidos Patents.

1.40“Eidos Know-How” means all Know-How Controlled by Eidos or its Affiliates as
of the Effective Date or that comes into the Control of Eidos or its Affiliates
at any time during the Term that is necessary or useful to Exploit the Licensed
Compound or Licensed Products in the Field.

1.41“Eidos Patents” means all Patent Rights Controlled by Eidos or its
Affiliates as of the Effective Date or that come into the Control of Eidos or
its Affiliates at any time during the Term that Cover the Licensed Compound or
any Licensed Product in the Field (including composition of matter and methods
of using or making the Licensed Compound or a Licensed Product), or are
otherwise necessary or useful to Exploit the Licensed Compound or Licensed
Products in the Field.  The Eidos Patents as of the Effective Date are set forth
in Exhibit 1.41, provided that any Patent Right that satisfies this definition
shall constitute an Eidos Patent notwithstanding any failure to list such Patent
Right on Exhibit 1.41.

 

5

--------------------------------------------------------------------------------

 

1.42“Exclusive Indication” means (a) transthyretin amyloidosis, (b) any
Indication for the treatment of which a Licensed Product has received Regulatory
Approval in the Territory or the ROW Territory, or (c) any Indication for the
treatment of which a Licensed Product is being Developed in the Territory or the
ROW Territory (e.g., for which pre-clinical studies or Clinical Trials of a
Licensed Product are being conducted).

1.43“Executive Officers” means the Chief Executive Officer of Eidos and the
Chief Executive Officer of Alexion, or their respective designees.

1.44“Existing Confidentiality Agreement” means that certain Confidential
Disclosure Agreement, dated May 28, 2019, between Eidos and Alexion.

1.45“Expert” has the meaning set forth in Exhibit 12.3(b)(i).

1.46“Exploit” means, with respect to any pharmaceutical compound or product, to
Develop, Manufacture, have Manufactured, use, Commercialize, import, export,
obtain and maintain Regulatory Approvals and applicable pricing or reimbursement
approvals, and otherwise exploit or have exploited such pharmaceutical compound
or product.

1.47“Field” means the treatment, prevention, control or diagnosis of any and all
diseases or conditions.

1.48“First Commercial Sale” means, with respect to a given Licensed Product in
the Territory, the first sale by Alexion, its Affiliates or Sublicensees in an
arm’s length transaction of such Licensed Product to a Third Party other than a
Sublicensee in such country in exchange for cash (or some equivalent to which
value can be assigned) after Regulatory Approval for such Licensed Product has
been granted in the Territory.  For the avoidance of doubt, supply of Licensed
Product as samples or to patients for compassionate use, named patient use,
clinical trials or other similar purposes shall not be considered a First
Commercial Sale.

1.49“FTE” means a qualified full time person, or more than one person working
the equivalent of a full-time person, where “full time” is based upon a total of
[***] working hours per [***] of scientific or technical work carried out by a
duly qualified employee of Eidos.  Overtime and work on weekends, holidays and
the like shall not be counted with any multiplier (e.g., time-and-a-half or
double time) toward the number of hours that are used to calculate the FTE
contribution.

1.50“FTE Costs” means the product of (a) the number of FTEs (proportionately, on
per-FTE basis) used by a Party or its Affiliates in directly performing
activities assigned to such Party under this Agreement multiplied by (b) the FTE
Rate.

1.51“FTE Rate” means [***] U.S. Dollars ($[***]) per FTE for the [***], subject
to annual increases beginning on [***] to reflect any year to year percentage
increase in the Consumer Price Index – Urban Wage Earners and Clerical Workers,
US City Average, All Items, 1982-84 = 100, published by the United States
Department of Labor, Bureau of Labor Statistics (or its successor equivalent
index) over the twelve (12)-month period preceding each such January 1.

 

6

--------------------------------------------------------------------------------

 

1.52“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

1.53“GCP” means all applicable Good Clinical Practice standards for the design,
conduct, performance, monitoring, auditing, recording, analyses and reporting of
clinical trials, including, as applicable (a) as set forth in the ICH E6 of the
ICH Guideline and any other guidelines for good clinical practice for clinical
trials on medicinal products in the Territory, (b) the Declaration of Helsinki
(2004) as last amended at the 64th World Medical Association in October 2013 and
any further amendments or clarifications thereto, (c) U.S. Code of Federal
Regulations Title 21, Parts 50 (Protection of Human Subjects), 56 (Institutional
Review Boards) and 312 (Investigational New Drug Application), and (d) the
equivalent Applicable Laws in the Territory, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.

1.54“Generic Competition Percentage” means, on a Licensed Product-by-Licensed
Product and Calendar-Quarter-by-Calendar Quarter basis in the Territory, the
total aggregate units of the applicable Generic Products sold in a Calendar
Quarter in the Territory divided by the sum of: (a) total aggregate units of a
Licensed Product sold in such Calendar Quarter in the Territory, and (b) total
aggregate units of each Generic Product sold in such Calendar Quarter in the
Territory, where, in each case ((a) and (b)), the total aggregate units of a
Licensed Product and each Generic Product will be based on the monthly data
provided by IMS or another independent source mutually agreed upon by the
Parties.

1.55“Generic Product” means, with respect to a Licensed Product in the
Territory, a product sold by a Third Party that [***].

1.56“Global Brand Plan” means a global brand plan that sets forth a high-level
global marketing and branding strategy for the Licensed Products, including a
life cycle plan, brand vision, key messaging, concept and imagery, and
supporting market research.

1.57“GLP” means all applicable Good Laboratory Practice standards, including, as
applicable, as set forth in the then-current good laboratory practice standards
promulgated or endorsed by the U.S. Food and Drug Administration, as defined in
21 C.F.R. Part 58, and the equivalent Applicable Laws in the Territory, each as
may be amended and applicable from time to time.

1.58“Governmental Authority” means any federal, state, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, or any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.59“ICH Guidelines” mean the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use
Harmonized Tripartite Guideline.

1.60“Indemnification Claim Notice” has the meaning set forth in Section 10.3.

 

7

--------------------------------------------------------------------------------

 

1.61“Indemnified Party” has the meaning set forth in Section 10.3.

1.62“Indemnifying Party” has the meaning set forth in Section 10.3.

1.63“Indication” means a disease, condition, disorder or syndrome.

1.64“Insolvency Event” has the meaning set forth in Section 12.2(e).

1.65“Invoice” means an original invoice sent by Eidos to Alexion with respect to
any payment due hereunder meeting the reasonable requirements provided by
Alexion to Eidos.

1.66“JAMS” has the meaning set forth in Exhibit 12.3(b)(i).

1.67“Joint Commercialization Committee” has the meaning set forth in Section
3.2(b).

1.68“Joint Development Committee” has the meaning set forth in Section 3.2(a).

1.69“Know-How” means any and all information or materials, including
discoveries, improvements, modifications, processes, methods, assays, designs,
protocols (including Clinical Trial protocols), formulas, data, inventions,
algorithms, forecasts, profiles, strategies, plans, results, know-how and trade
secrets (in each case, regardless of whether patentable, copyrightable or
otherwise), but excluding any Patent Rights.  For the avoidance of doubt,
“Know-How” shall include Product Data and Regulatory Documents.

1.70“License” means the licenses granted by Eidos to Alexion pursuant to Section
2.1.

1.71“Licensed Compound” means the compound known by the name AG10, as described
on Exhibit 1.71, [***].

1.72“Licensed Product” means any pharmaceutical product that contains the
Licensed Compound, either alone or in combination with one or more other active
pharmaceutical ingredients, delivery systems or devices.

1.73“Licensed Product Trademarks” means the Trademark(s) used or anticipated to
be used by a Party or its Affiliates or its Third Parties Licensees (in the case
of Eidos) or Sublicensees (in the case of Alexion) for the Exploitation of
Licensed Products in such Party’s Applicable Territory, and any registrations
thereof or any pending applications relating thereto with any Governmental
Authority.

1.74“Licensed Product-Specific Trademarks” has the meaning set forth in Section
6.3(b).

1.75“Losses” has the meaning set forth in Section 10.1.

1.76“LP Generic Competition Percentage” means, on a Licensed Product-by-Licensed
Product and Calendar-Quarter-by-Calendar Quarter basis in the Territory, the
total aggregate units of the applicable LP Generic Products sold in a Calendar
Quarter in the Territory divided by the sum of: (a) total aggregate units of a
Licensed Product sold in such Calendar Quarter in the Territory, and (b) total
aggregate units of each LP Generic Product sold in such Calendar Quarter in the
Territory, where, in each case ((a) and (b)), the total aggregate units of a
Licensed Product and each LP Generic Product will be based on the monthly data
provided by IMS or another independent source mutually agreed upon by the
Parties.

 

8

--------------------------------------------------------------------------------

 

1.77“LP Generic Product” means, with respect to a Licensed Product in the
Territory, a product sold by a Third Party that [***].

1.78“Manufacture” or “Manufacturing” means to conduct or have conducted any
activities directed to producing, manufacturing, scaling up, processing,
filling, finishing, packaging, labeling, quality assurance testing and release,
shipping, and storage at manufacturing facilities of any pharmaceutical compound
or product, or any component thereof (including production of drug substance and
drug product, in bulk form, whether for Development or Commercialization).

1.79“Net Sales” means, with respect to a Licensed Product in the Territory in a
particular period, the sum of (a) and (b):

(a)net sales amounts recorded by Alexion or its Affiliates for sales of such
Licensed Product to Third Parties calculated in a manner consistent with
Alexion’s calculations of net product sales in externally published audited
financial statements with respect to such Licensed Products for that period
([***]) for Licensed Products sold in the Territory (provided that if for any
reason Alexion does not have externally published audited financial statements
for such Licensed Product, then net sales amounts for any period that would not
be covered by an externally published audited financial statement shall be
calculated as specified in this clause (a)), this amount reflecting the [***] at
which such Licensed Products were sold [***] by Alexion and its Affiliates
([***]) to Third Parties in that period reduced by [***], taken in accordance
with GAAP; and

(b)net sales amounts received by each Sublicensee for sales of such Licensed
Product to Third Parties determined in accordance with GAAP.

The calculations described in clauses (a) and (b) above shall exclude
[***].  For the avoidance of doubt, the supply of Licensed Product [***].

If a Licensed Product (x) is sold as part of a combination product containing
both the Licensed Compound and one or more active pharmaceutical ingredient(s)
as separate molecular entity(ies) that are not Licensed Compounds; (y) is sold
as part of a combination of a Licensed Product and another pharmaceutical
product that contains at least one other active pharmaceutical ingredient that
is not a Licensed Compound, where such products are not formulated together but
are sold together (i.e., bundled) as a single product and invoiced as one
product or (z) is sold in combination with one or more other components or
products (such as devices or delivery systems) or services for a single invoice
price (in any case ((x), (y) or (z)), a “Combination Product”, and such other
active pharmaceutical ingredient(s), component(s), product(s) or services, the
“Other Component(s)”), then the Net Sales of such Licensed Product for the
purpose of calculating payments owed under this Agreement for sales of such
Licensed Product, shall be determined as described below.

 

9

--------------------------------------------------------------------------------

 

In the event a Licensed Product is sold as part of a Combination Product, Net
Sales of the Combination Product will be calculated as follows:

(i)If the Licensed Product and the Other Component(s) contained in the
Combination Product are sold separately in the same respective dosages in the
applicable country in the Territory, Net Sales will be calculated by multiplying
the total Net Sales of the Combination Product by the fraction A/(A+B), where A
is the average gross selling price in the applicable country in the Territory of
the Licensed Product sold separately, and B is the sum of the average gross
selling prices in the applicable country in the Territory of the Other
Component(s) sold separately, during the applicable Calendar Quarter.

(ii)If the Combination Product and the Licensed Product in the same dosage are
sold separately in the applicable country in the Territory, but the average
gross selling price of the Other Component(s) in the same dosage(s) in the
applicable country in the Territory cannot be determined, Net Sales of the
Combination Product shall be equal to the Net Sales of the Combination Product
multiplied by the fraction A/C wherein A is the average gross selling price in
the applicable country in the Territory of the Licensed Product sold separately
and C is the average gross selling price of the Combination Product in the
applicable country in the Territory, during the applicable Calendar Quarter.

(iii)If the Combination Product and the Other Component(s) in the same dosage(s)
are sold separately, but the average gross selling price of the Licensed Product
in the same dosage in the applicable country in the Territory cannot be
determined, Net Sales of the Combination Product shall be equal to the Net Sales
of the Combination Product multiplied by the following formula: one (1) minus
B/C wherein B is the average gross selling price in the applicable country in
the Territory of the Other Component(s) sold separately and C is the average
gross selling price of the Combination Product in the applicable country in the
Territory, during the applicable Calendar Quarter.

(iv)If neither the Licensed Product nor the Other Component(s) contained in the
Combination Product are sold separately in the same respective dosages in the
applicable country in the Territory, Alexion shall make a good faith reasonable
determination of the relative value of the Licensed Product and the Other
Component(s) for the purpose of calculating Net Sales of such Combination
Product, and shall calculate Net Sales based on such good faith determination;
provided, however, that if Eidos disputes that such determination by Alexion
represents a reasonable determination of the relative value of the Licensed
Product and the Other Component(s) for the purpose of calculating Net Sales of
such Combination Product, then such dispute shall be resolved in accordance with
Exhibit 12.3(b)(i).

The average gross selling price for the Other Component(s) in the same dosage(s)
contained in the Combination Product shall be calculated for a Calendar Quarter
by dividing the sales such Other Component(s) in the same dosage(s) in the
applicable country in the Territory in such Calendar Quarter by the units of
such Other Component(s) in the same dosage(s) in the applicable country in the
Territory in such Calendar Quarter, as published by IMS or another mutually
agreed independent source.

1.80“New In-License Agreement” has the meaning set forth in Section 11.8(c).

 

10

--------------------------------------------------------------------------------

 

1.81“Non-Defaulting Party” has the meaning set forth in Section 12.2(b)(ii).

1.82“Other Component” has the meaning set forth in Section 1.79.

1.83“Out-of-Pocket Costs” means amounts paid by a Party or any of its Affiliates
to a Third Party for goods or services, but shall not include such Party’s, or
any of its Affiliates’, internal or general overhead costs or expenses.

1.84“Patent Challenge” has the meaning set forth in Section 12.2(d).

1.85“Patent Prosecution” means activities directed to (a) preparing, filing and
prosecuting applications (of all types) for any Patent Right, (b) managing any
interference, opposition, re-issue, reexamination, supplemental examination,
invalidation proceedings (including inter partes or post-grant review
proceedings), revocation, nullification, or cancellation proceeding relating to
the foregoing Patent Rights, (c) maintaining issued Patent Right(s), (d) listing
in regulatory publications such as the Orange Book and its equivalents (as
applicable), (e) obtaining patent term extensions, supplementary protection
certificates and the like for issued Patent Right(s), and maintenance thereof,
and (f) managing, including settling, any interference, opposition,
reexamination, invalidation, revocation, nullification or cancellation
proceeding relating to issued Patent Right(s).

1.86“Patent Right” means (a) all patents and patent applications in any country
or supranational jurisdiction in the Territory, (b) any substitutions,
divisionals, continuations, continuations-in-part, provisional applications,
reissues, renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any such patents or patent
applications, (c) foreign counterparts of any of the foregoing, (d) all
applications claiming priority to any of the foregoing and (e) any patents
issuing on any patent application identified in clauses (a) through (d).

1.87“Person” means any individual, partnership, limited partnership, limited
liability partnership, corporation, limited liability company, business trust,
joint stock company, trust, incorporated association, joint venture,
unincorporated organization or association, or Governmental Authority.

1.88“Pharmacovigilance Agreement” has the meaning set forth in Section 4.8.

1.89“PMDA” means the Japanese Pharmaceuticals and Medical Devices Agency, and
local counterparts thereto, and any successor agency(ies) or authority thereto
having substantially the same function.

1.90“Product Data” means any and all data relating to or arising out of the
Development or Manufacture of the Licensed Compound or Licensed Products, or
that is otherwise necessary or useful for the Exploitation of the Licensed
Compound or Licensed Products in the Field in the Territory, including data
collected or resulting from pre-clinical studies or Clinical Trials, CMC data,
Manufacturing records and information, and supporting documentation (e.g.,
protocols, format of case report forms, analysis plans) relating to pre-clinical
studies, Clinical Trials or other Development or Manufacturing activities with
respect to the Licensed Compound or Licensed Products.

 

11

--------------------------------------------------------------------------------

 

1.91“Product Infringement” has the meaning set forth in Section 11.3(b)(i).

1.92“Publishing Party” has the meaning set forth in Section 8.8.

1.93“Quality Agreement” has the meaning set forth in Section 5.4.

1.94“Rebuttal” has the meaning set forth in Exhibit 12.3(b)(i).

1.95“Receiving Party” has the meaning set forth in Section 8.1.

1.96“Regulatory Approval” means, with respect to a pharmaceutical product in a
country, (a) any and all licenses, registrations, authorizations and approvals
of the applicable Governmental Authority, including NDAs or any foreign
equivalent thereof, as applicable, and (b) if applicable, any and all pricing or
reimbursement authorizations and approvals in regulatory jurisdictions where the
applicable Governmental Authorities approve or determine the price or
reimbursement of pharmaceutical products, in each case ((a) and (b)), that are
necessary to Commercialize such pharmaceutical product in such country.  Without
limiting any of the foregoing, with respect to a Licensed Product, Regulatory
Approval for a Licensed Product in the Territory will include pricing approval
from the National Health Insurance in the Territory.

1.97“Regulatory Authority” means any Governmental Authority responsible for
granting Regulatory Approvals.  “Regulatory Authority” includes the USFDA, PMDA
and any corresponding national or regional regulatory authorities, and any
successor agency of the foregoing.

1.98“Regulatory Documents” means any filing, application or submission with any
Regulatory Authority, including authorizations, approvals or clearances arising
from the foregoing, including Regulatory Approvals and Investigational New Drug
Applications or their equivalents in any jurisdiction, and all written
correspondence or written communication with or from the relevant Regulatory
Authority, as well as minutes of any material meetings, telephone conferences or
discussions with the relevant Regulatory Authority, in each case, with respect
to the Licensed Compound or the Licensed Product.

1.99“Reversion License” has the meaning set forth in Section 12.3(b)(i).

1.100“ROW Territory” means all countries of the world outside of the Territory.

1.101“Royalty Term” means, with respect to a given Licensed Product in the
Territory, the period commencing on the First Commercial Sale of such Licensed
Product in the Territory and ending upon the later to occur of (a) the
expiration of the last-to-expire Valid Claim of the Eidos Patents that Covers
such Licensed Product in the Territory, or (b) the tenth (10th) anniversary of
such First Commercial Sale.  

1.102“Securitization Transaction” has the meaning set forth in Section 13.2(b).

1.103“Selected Agreement” has the meaning set forth in Exhibit 12.3(b)(i).

1.104“Stanford” has the meaning set forth in Section 2.4(a)(i).

 

12

--------------------------------------------------------------------------------

 

1.105“Stanford Agreement” has the meaning set forth in Section 2.4(a)(i).

1.106[***].

1.107“Subcontractor” has the meaning set forth in Section 2.3.

1.108“Sublicensee” means any Third Party, including a co-development,
co-promotion or co-marketing partner, to whom Alexion or any of its Affiliates
grants a sublicense of the License, or any further sublicensee of such rights
(regardless of the number of tiers, layers or levels of sublicenses of such
rights), but excluding service providers, CROs, manufacturers, wholesalers,
distributors or other Subcontractors.

1.109“Supporting Memorandum” has the meaning set forth in Exhibit 12.3(b)(i).

1.110“Tax” or “Taxes” means all forms of preliminary or finally imposed
taxation, domestic and foreign taxes, fees, levies, duties and other assessments
or charges of whatever kind (including sales, use, excise, stamp, transfer,
property, value added, goods and services, withholding and franchise taxes)
together with any interest, penalties or additions payable in connection with
such taxes, fees, levies duties and other assessments or charges.  

1.111“Technology Transfer” has the meaning set forth in Section 5.3(b).

1.112“Term” has the meaning set forth in Section 12.1.

1.113“Territory” means Japan and its territories and possessions.   

1.114“Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.115“Third Party Claims” has the meaning set forth in Section 10.1.

1.116“Third Party Licensee” means any Third Party holding a license (whether
exclusive or non-exclusive) under the Eidos IP in the Field in the ROW
Territory.

1.117“Trademark” means any word, name, symbol, color, designation or device or
any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo,
business symbol or domain names, whether or not registered.

1.118[***].

1.119[***].

1.120“U.S. Prime Rate” has the meaning set forth in Section 7.4(g).

1.121“United States” means the United States of America.

1.122“Upstream Licenses” means the Stanford Agreement and any New In-License
Agreements.

 

13

--------------------------------------------------------------------------------

 

1.123“Upstream Licensor” means any Third Party licensor that is a party to an
Upstream License.

1.124“USFDA” means the United States Food and Drug Administration or any
successor agency(ies) or authority thereto having substantially the same
function.

1.125“Valid Claim” means either (a) a claim of an issued and unexpired patent or
a supplementary protection certificate, which has not been held permanently
revoked, unenforceable or invalid by a decision of a court, patent office or
other forum of competent jurisdiction, unappealable or unappealed within the
time allowed for appeal and that is not admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise (i.e., only to the extent the subject
matter is disclaimed or is sought to be deleted or amended through reissue),
dedicated to the public or abandoned, or (b) a claim of a pending patent
application being prosecuted in good faith (i.e., it is reasonably believed that
there is a bona fide chance that such pending application will be issued) that
has not been abandoned, finally rejected or expired without the possibility of
appeal or refiling, provided that “Valid Claim” shall exclude any such claim in
such a pending application that has not been granted within [***] following the
earliest priority filing date for such claim (unless and until such claim is
granted).

Article 2
LICENSE

2.1License Grants to Alexion.

(a)Exclusive License Grant to Alexion.  Eidos hereby grants to Alexion          
an exclusive (even as to Eidos, except as necessary for Eidos to perform its
obligations under this Agreement, including the conduct of any ATTRibute
Clinical Trial or Additional Clinical Trial in the Territory following a [***]
in accordance with Section 4.2(b), or to exercise the retained rights expressly
set forth in this Section 2.1(a)), royalty-bearing, non-transferable (except in
accordance with Section 13.2) license, with the right to grant sublicenses
through multiple tiers (in accordance with Section 2.2), under the Eidos IP to
Exploit the Licensed Compound and Licensed Products in the Field in the
Territory. For clarity, Eidos retains a right under the Eidos IP, with the right
to grant licenses through multiple tiers, to Develop, Manufacture, have
Manufactured, use, import, and export Licensed Products anywhere in the world
for the purpose of Exploiting the Licensed Products in the ROW Territory,
including, notwithstanding the foregoing exclusive license grant, the
non-exclusive right to Develop, Manufacture and have Manufactured Licensed
Compound and Licensed Product in the Territory (including importing and
exporting activities in connection therewith) for Exploiting Licensed Products
in the ROW Territory, but excluding, for the avoidance of doubt, any right to
Commercialize Licensed Products in the Territory.  Notwithstanding anything
contained herein to the contrary, except for the ATTRibute-CM Clinical Trial and
ATTRibute-PN Clinical Trial in accordance with Section 4.2(b), Eidos may not
conduct clinical Development for the Licensed Product in the Territory without
the prior written consent of Alexion.

 

14

--------------------------------------------------------------------------------

 

(b)Non-Exclusive License Grant to Alexion.  Eidos hereby grants to Alexion a
non-exclusive, royalty-free, non-transferable (except in accordance with Section
13.2) license, with the right to grant sublicenses through multiple tiers (in
accordance with Section 2.2), under the Eidos IP to Develop, Manufacture, have
Manufactured, use, import and export the Licensed Compound and Licensed Products
in the Field in the ROW Territory, solely for the purpose of Exploiting the
Licensed Compound and Licensed Products in the Field in the
Territory.  Notwithstanding the foregoing, Alexion may not conduct clinical
Development for the Licensed Product in the ROW Territory without Eidos’ prior
written consent.

2.2Right to Sublicense.

(a)Alexion shall have the right to grant sublicenses of the License to its
Affiliates to fulfill any of its obligations or exercise any of its rights under
this Agreement.  Each sublicense granted pursuant to this Section 2.2(a) shall
be consistent with the terms and conditions of this Agreement.  Notwithstanding
any such sublicense, Alexion shall remain directly responsible for all of its
obligations under this Agreement.

(b)Alexion shall have the right to grant sublicenses of the License to
Sublicensees pursuant to this Section 2.2(b).  Each sublicense granted pursuant
to this Section 2.2(b) shall be subject to a written agreement that is
consistent with the terms and conditions of this Agreement.  Each such
sublicense shall contain a requirement that the Sublicensee comply with all
provisions of the applicable Upstream Licenses that are applicable to Alexion
and its Sublicensees, and a requirement that the Sublicensee perform and take
such actions as may be reasonably required to allow Eidos and Alexion to comply
with their obligations thereunder.  Further, Alexion shall use commercially
reasonable efforts to include in each such sublicense a requirement that the
Sublicensee (i) [***] and (ii) provide the following to Alexion if the
sublicense agreement terminates: [***].  Alexion shall provide Eidos with a copy
of any sublicense it enters into with a Third Party, within [***] after the
execution thereof, which copy may be disclosed to the Upstream Licensors,
provided that such copy may be subject to redaction as Alexion reasonably
believes appropriate to protect confidential business information, including
financial provisions and other sensitive information as
applicable.  Notwithstanding any such sublicense, Alexion will remain directly
responsible for all of its obligations under this Agreement.  

2.3Right to Subcontract. Alexion shall have the right to engage CROs, contract
manufacturing organizations, distributors and other Third Parties to perform its
activities under this Agreement (each, a “Subcontractor”), and to grant
sublicenses of the License to any such Subcontractor, provided that (i) Alexion
shall cause its Subcontractors to be bound by written obligations of
confidentiality and non-use at least as restrictive as those set forth in this
Agreement, (ii) Alexion shall remain directly responsible for any obligations
that have been subcontracted to a Subcontractor as if the Subcontractor were a
party hereto, and (iii) for any subcontract entered into after the Effective
Date, Alexion will use commercially reasonable efforts to include in such
subcontract [***].

2.4Stanford Agreement.

(a)Alexion acknowledges and agrees that:

(i)Eidos obtained the rights to certain Eidos IP from Leland Stanford Junior
University (“Stanford”) under that certain Exclusive (Equity) Agreement, dated
April 1, 2016, as amended, by and between Stanford and Eidos, as may be amended
from time to time (the “Stanford Agreement”);

 

15

--------------------------------------------------------------------------------

 

(ii)the License constitutes a sublicense under the Stanford Agreement and,
[***], to the extent required under Section 4.3(A) of the Stanford Agreement,
Alexion is subject to and will comply with its obligations under the Stanford
Agreement as a sublicensee thereunder;

(iii)[***], Alexion acknowledges and agrees that it shall comply with Sections
4.4 (Litigation by Sublicensee), 8.4 (Accounting), 8.5 (Audit by Stanford), 8.6
(Paying for Audit), and Articles 9 (Exclusions and Negation of Warranties) and
10 (Indemnity) of the Stanford Agreement as such relate to Alexion as a
sublicensee under the Stanford Agreement, which, as required by Section 4.3(D)
and (E) of the Stanford Agreement, shall be deemed included in this Agreement
for the benefit of Stanford, and these Sections and Articles are attached hereto
in Exhibit 2.4; and

(iv)notwithstanding any provision of this Agreement to the contrary, (i) Eidos
may provide a copy of this Agreement, and any amendment to this Agreement, to
Stanford, and (ii) Eidos may provide to Stanford any information required to be
provided in accordance with the Stanford Agreement subject to Stanford’s
obligations of confidentiality thereunder.

(b)Eidos acknowledges and agrees that:

(i)it has provided Alexion with a true and complete copy of the Stanford
Agreement as it exists as of the Effective Date;

(ii)it is solely responsible for making all payments due under the Stanford
Agreement; and

(iii)notwithstanding the foregoing, following the Effective Date, Eidos shall
use commercially reasonable efforts [***].

2.5Disclosure of the Eidos IP.  

(a)Within [***] after the Effective Date, Eidos shall furnish to Alexion, in its
then-current format, copies or reasonable access thereto of all documentation or
other embodiments of any Eidos Know-How (including Regulatory Documents and
Product Data) in the Control of Eidos or any of its Affiliates or Subcontractors
as of the Effective Date.

(b)Following the initial transfer described in Section 2.5(a), Eidos shall
provide prompt high-level updates to Alexion regarding any newly acquired or
generated Eidos Know-How (including Regulatory Documents and Product Data) that
comes into the Control of Eidos or any of its Affiliates or Subcontractors
during the Term that has not been previously provided or made accessible to
Alexion, and, upon Alexion’s reasonable request, promptly transfer to Alexion,
in its then-current format, copies, or reasonable access thereto, of such
documentation or other embodiments of such Eidos Know-How.

(c)[***] shall be responsible for the cost and expense of the disclosure of
Eidos Know-How as set forth in this Section 2.5; provided, however, in the event
[***].

 

16

--------------------------------------------------------------------------------

 

2.6No Implied Licenses.  Except as expressly set forth herein, neither Party
shall acquire any license or other intellectual property interest, by
implication or otherwise, under any Patent Rights, Know-How, Trademarks, or
other intellectual property rights of the other Party.

2.7Non-Compete.  

(a)Except for the rights retained by Eidos as set forth in Section 2.1(a),
during the Term, Eidos and its Affiliates shall not, independently or for or
with any Third Party, including by grant of any rights to any Third Party,
Exploit in the Field in the Territory any pharmaceutical compound or product
that is intended to treat any Exclusive Indication.

(b)The restrictions placed on Eidos and its Affiliates in Section 2.7(a) will
not apply to the Exploitation by any Acquiring Entity of any pharmaceutical
compound or product that is intended to treat any Exclusive Indication, provided
that such Exploitation occurs without any access to any Confidential Information
of either Party relating to the Licensed Products or any Eidos IP; and provided,
further, that a “firewall” of reasonable safeguards is put in place between
individuals with access to any such Confidential Information or Eidos IP, on the
one hand, and the personnel responsible for the Exploitation of such other
pharmaceutical compound or product, on the other hand.

2.8Control of Know-How and Patent Rights by Third Party Licensees.  Eidos shall
use commercially reasonable efforts to include in each agreement with any Third
Party Licensees, CROs, contract manufacturing organizations, distributors and
other similar Third Parties that such Third Party will provide the following to
Eidos on commercially reasonable terms: (i) the assignment and transfer of
ownership and possession of all Regulatory Documents and Regulatory Approvals
owned or controlled by such Third Party to the extent such relate solely and
exclusively to any Licensed Compound or Licensed Product, (ii) a sublicensable
right of reference to all Regulatory Documents and Regulatory Approvals owned or
controlled by such Third Party to the extent pertaining to any Licensed Compound
or Licensed Product in the Field in the ROW Territory (and not otherwise
assigned and transferred to Eidos under clause (i)), (iii) a freely
sublicensable non-exclusive license to all Know-How and Patent Rights owned or
controlled by such Third Party that are necessary for the Exploitation of
Licensed Products in the Field in the Territory and were conceived, discovered,
developed or otherwise made by or on behalf of such Third Party Licensee during
the exercise of its rights or fulfillment of its obligations pursuant to such
agreement, and (iv) the right to disclose to Alexion under this Agreement the
Development activities of its Third Party Licensees as contemplated by Section
4.4.

2.9Other Alexion Programs.  Eidos understands and acknowledges that Alexion may
have present or future initiatives or opportunities, including initiatives or
opportunities with its Affiliates or Third Parties, involving products,
programs, technologies or processes that are similar to, and in some instances
may compete with, the Licensed Compound or Licensed Products, program,
technology or process covered by this Agreement.  Eidos acknowledges and agrees
that nothing in this Agreement will be construed as a representation, warranty
or covenant that Alexion will not itself Develop, Manufacture or Commercialize
or enter into business relationships with one (1) or more of its Affiliates or
Third Parties to Develop, Manufacture or Commercialize, products, programs,
technologies or processes that are similar to or that may compete with any
product, program, technology or process covered by this Agreement, provided
that, for clarity, Alexion will not use Eidos’ Confidential Information or Eidos
IP in breach of this Agreement.  Nothing set forth in this Section 2.9 shall
limit Alexion’s diligence obligations set forth in Section 4.1 and Section 6.1.

 

17

--------------------------------------------------------------------------------

 

Article 3
GOVERNANCE

3.1Alliance Managers.  Each Party shall appoint an individual to act as its
alliance manager under this Agreement as soon as practicable after the Effective
Date (each Party’s appointed individual, its “Alliance Manager”).  The Alliance
Managers shall: (a) serve as the primary points of contact between the Parties
for the purpose of providing the other Party with information on the progress of
a Party’s activities under this Agreement; (b) be responsible for facilitating
the flow of information and otherwise promoting communication, coordination and
collaboration between the Parties; and (c) facilitate the prompt resolution of
any disputes.  Each Party may replace its Alliance Manager at any time upon
[***] prior written notice to the other Party.

3.2Committees.  

(a)Joint Development Committee.  As soon as practicable but no later than [***]
after the Effective Date, the Parties shall establish a joint development
committee (the “Joint Development Committee”) to monitor and facilitate the
Development of Licensed Products in the Field in the Territory and the ROW
Territory.  

(b)Joint Commercialization Committee.  At either Party’s request, the Parties
shall establish a joint commercialization committee (the “Joint
Commercialization Committee”) to monitor and facilitate the Commercialization of
Licensed Products in the Field in the Territory and the ROW Territory, including
the review and discussion of the parameters of a Global Brand Plan for the
Licensed Products on an annual basis.  The Parties may, in each of their sole
discretions, seek to align on aspects of implementation of the Global Brand Plan
in their Applicable Territory, including trademarks (names and logos), color and
marketing strategy, and promotional campaigns and marketing messages based on
the approved labeling of the Licensed Products in each Party’s Applicable
Territory, in each case, subject to Applicable Law in each Party’s Applicable
Territory.

(c)Role and Purpose.  Each such committee (i.e. the Joint Development Committee
and Joint Commercialization Committee) shall be composed of an equal number of
representatives from each Party with appropriate experience and expertise.  Each
such committee shall be a forum for information-sharing and discussion between
the Parties and shall not have any decision-making authority, and shall meet
[***] for [***] and [***] for [***] or at times and frequencies as otherwise
mutually agreed by the Parties.  Solely to the extent consistent with a Party’s
reporting and information sharing obligations elsewhere in this Agreement, each
Party will provide such information to the applicable committee as the other
Party may reasonably request with respect to Development, Manufacture or
Commercialization of Licensed Compounds and Licensed Products in the Field in
its Applicable Territory and will keep such committee reasonably informed of
such Party’s activities with respect to the Licensed Compounds and Licensed
Products in the Applicable Territory.

 

18

--------------------------------------------------------------------------------

 

Article 4
DEVELOPMENT AND REGULATORY MATTERS

4.1Development Diligence.  Alexion shall use Commercially Reasonable Efforts to
Develop and seek Regulatory Approval for at least [***].  Alexion will have no
other diligence obligations under this Agreement with respect to the Development
of Licensed Products.

4.2Development Activities.

(a)Alexion shall have the sole right and responsibility to conduct Development
activities with respect to the Licensed Compound and the Licensed Products in
the Field in the Territory in its sole discretion, except as necessary for Eidos
to conduct the ATTRibute-CM Clinical Trial, the ATTRibute-PN Clinical Trial or
any Additional Clinical Trial in the Territory following a [***] in accordance
with Section 4.2(b).  

(b)Except as otherwise expressly set forth herein, Eidos shall have the sole
right, and will have sole discretion and control over the Development of the
Licensed Compound and Licensed Product for the purpose of obtaining and
maintaining Regulatory Approval for the Commercialization of such Licensed
Products in the Field in the ROW Territory.  Notwithstanding the foregoing,
Eidos shall use Commercially Reasonable Efforts to manage, conduct and complete
the ATTRibute-CM Clinical Trial and the ATTRibute-PN Clinical Trial through the
final dosing of the final subject in such Clinical Trials and completion of the
final clinical study report for such Clinical Trials.  Eidos shall keep Alexion
reasonably informed, on at least [***] basis, as to the status and results of
the ATTRibute-CM Clinical Trial and the ATTRibute-PN Clinical Trial.  In
addition, Eidos shall consider in good faith any comments provided by Alexion
with respect to the ATTRibute-CM Clinical Trial and the ATTRibute-PN Clinical
Trial, including comments on the design and any potential protocol
amendments.  Without limiting the foregoing, Alexion shall have the right to (i)
require, in its sole discretion, that Eidos [***], or request such [***] at any
time thereafter with Eidos’ written consent, not to be unreasonably withheld,
conditioned or delayed, (ii) request that Eidos [***] subject to Eidos’ written
consent, not to be unreasonably withheld, conditioned or delayed; and (iii)
require that Eidos [***].  If Alexion wishes to initiate a [***] pursuant to
this Section 4.2(b), Alexion shall provide written notice thereof to Eidos.  If
Alexion is requesting (rather than requiring) [***], within [***] of Eidos’
receipt of such notice, Eidos shall inform Alexion in writing whether Eidos
agrees to the requested [***]. Additionally, if Eidos intends to initiate an
additional Clinical Trial in the ROW Territory (each such Clinical Trial, an
“Additional Trial”), Eidos shall provide prompt written notice thereof to
Alexion. Upon Alexion’s written request [***].  The Parties shall decide by
mutual agreement all matters relating to the conduct of the ATTRibute-CM
Clinical Trial, ATTRibute-PN Clinical Trial and the Additional Trial in the
Territory, including the choice of Clinical Trial sites, and the Parties shall
conduct the ATTRibute-CM Clinical Trial, ATTRibute-PN Clinical Trial or the
Additional Trial, as applicable, in the Territory in accordance with such
decisions.

 

19

--------------------------------------------------------------------------------

 

4.3Development Costs.  

(a)As between the Parties, Alexion shall be responsible all costs and expenses
of any Development activities conducted by Alexion, its Affiliates, its
Sublicensees or its Subcontractors hereunder, and Eidos shall be responsible all
costs and expenses of any Development activities conducted by Eidos, its
Affiliates or its subcontractors hereunder, except as set forth in this Section
4.3.

(b)If a [***] has been initiated pursuant to Section 4.2(b), [***] shall be
responsible for all Out-of-Pocket Costs and FTE Costs, incurred by [***]
directly and solely allocable to such [***].  With respect to any [***] to be
initiated pursuant to Section 4.2(b), then (i) the Parties will agree upon a
reasonably detailed budget for the conduct of the applicable Clinical Trial in
the Territory and (ii) [***] shall submit to [***] an Invoice on [***] basis in
arrears for all costs, including Out-of-Pocket Costs and FTE Costs, incurred by
[***] allocable to such [***] and in accordance with such budget, and [***]
shall pay the undisputed amount of any such Invoice within [***] of the receipt
of such Invoice.

(c)Upon Alexion’s reasonable request, whether or not a [***] has occurred, Eidos
will, [***], cooperate with Alexion to provide Alexion with such reasonable
assistance as may be reasonably necessary for Alexion to Develop the Licensed
Compound and the Licensed Products in the Field in the Territory, including by
making its applicable personnel reasonably available for discussion of such
Development.

4.4Development Reports.  No less frequently than once per [***] during the Term,
each Party shall provide the other Party with a written report summarizing its,
its Affiliates’ and its Third Party Licensees’ (with respect to Eidos, and
subject to Section 2.8) or Sublicensees’ (with respect to Alexion) Development
of Licensed Products, including a summary of the data, timelines and results of
such Development, and an overview of future Development activities reasonably
contemplated by such Party, the delivery of which shall be provided by the
Alliance Managers of each Party; provided that, notwithstanding anything to the
contrary in this Agreement, with respect to any Third Party Licensee of Eidos
that, despite Eidos’ efforts pursuant to Section 2.8, does not agree to disclose
information to Alexion to satisfy the reporting requirements in this Section
4.4, Eidos will ensure that no Confidential Information of Alexion, its
Affiliates or Sublicensees is disclosed to such Third Party Licensee, including
the information of Alexion, its Affiliates and Sublicensees disclosed to Eidos
under this Section 4.4.  Each Party shall also establish a secure link that
includes adequate encryption safeguards to provide the other Party with
electronic access to such information.  Such reports shall be the Confidential
Information of the Party providing the reports pursuant to Section 8.1.

4.5Regulatory Activities.  

(a)Except for the performance of [***] or an Additional Clinical Trial, Alexion
shall have the sole right and responsibility, [***], for all regulatory
activities leading up to and including the obtaining, holding and maintaining of
Regulatory Approvals for Licensed Products from Regulatory Authorities in the
Field in the Territory. Notwithstanding the foregoing, Eidos shall have the
right to have [***] of Eidos accompany Alexion to each meeting with Regulatory
Authorities in the Territory pertaining solely to the Licensed Products in an
observational capacity only, and solely to the extent such attendance is
permitted by the applicable Regulatory Authorities in the Territory.

 

20

--------------------------------------------------------------------------------

 

(b)At any time following the Effective Date upon Alexion’s request, Eidos shall
promptly transfer to Alexion ownership of all Regulatory Approvals and
Regulatory Documents in the Field in the Territory in Eidos’
Control.  Notwithstanding the foregoing, if [***], Eidos shall obtain, hold and
maintain all Regulatory Documents in the Territory [***], and shall thereafter
promptly transfer to Alexion ownership of such Regulatory
Documents.  Notwithstanding anything to the contrary in this Agreement, Alexion
or its designee shall own all Regulatory Approvals and, except as expressly set
forth in the preceding sentence, all other Regulatory Documents, with respect to
the Licensed Products in the Field in the Territory.

(c)Eidos shall in good faith cooperate with Alexion in obtaining, holding and
maintaining any Regulatory Approvals, for a Licensed Product in the Field in the
Territory by providing, to the extent Controlled by Eidos and not already
transferred to Alexion pursuant to Section 2.5 or Section 4.5(b), reasonable
access to Regulatory Approvals and Regulatory Documents for the Licensed
Compound and Licensed Products in the Field in the Territory or the ROW
Territory and reasonable access to and a copy of any and all Product Data
(including raw data and records) with respect to the Licensed Compound and
Licensed Products.

(d)At Alexion’s reasonable request, Eidos shall, [***], reasonably assist
Alexion with the preparation and filing of (i) any regulatory filings and
associated documents or (ii) any specific technical documents required for
Regulatory Approval.  

4.6Right of Reference and Use.  Eidos hereby grants to Alexion (and any
Affiliate or Sublicensee of Alexion) a right of reference to all Regulatory
Documents pertaining to Licensed Products in the Field submitted by or on behalf
of Eidos, its Affiliates or, subject to Section 2.8, Third Party Licensees, for
the purpose of seeking, obtaining and maintaining Regulatory Approval of
Licensed Products in the Field in the Territory (or to seek any approvals from a
Regulatory Authority required for the Development or Manufacturing of the
Licensed Product in the ROW Territory in accordance with the scope of the
license granted to Alexion in Section 2.1(b)). If requested by Alexion, Eidos
will, and will cause its Affiliates and, subject to Section 2.8, Third Party
Licensees, to provide a signed statement to this effect in accordance with
Applicable Laws.  Alexion hereby grants to Eidos (and any Affiliate or Third
Party Licensee of Eidos) a right of reference to all Regulatory Documents
pertaining to Licensed Products submitted by or on behalf of Alexion, its
Affiliates or, subject to Section 2.2(b), Sublicensees, for the purpose of
seeking, obtaining and maintaining Regulatory Approval as applicable, of
Licensed Products in the ROW Territory (or to seek any approvals from a
Regulatory Authority required for the Development or Manufacturing of the
Licensed Product in the Territory in accordance with Eidos’ retained
rights).  If requested by Eidos, Alexion will, and will cause its Affiliates
and, subject to Section 2.2(b), its Sublicensees, to provide a signed statement
to this effect in accordance with Applicable Laws.

4.7Data Exchange and Use.

(a)For the ROW Territory.  During the Term, Alexion shall provide prompt
high-level updates to Eidos through the Joint Development Committee described in
Section 3.2(a) regarding any newly generated Regulatory Document and Product
Data that (i) Alexion Controls, (ii) has been generated and finalized by or on
behalf of Alexion or its Affiliates or Sublicensees with respect to the Licensed
Products in the Field, (iii) is reasonably necessary or useful for Exploitation
of the Licensed Product in the Field in the ROW Territory during the Term and
(iv)

 

21

--------------------------------------------------------------------------------

 

that has not been previously provided or made accessible to Eidos and, upon
Eidos’ reasonable request, Alexion shall promptly provide Eidos with copies of,
in its then-current format and language, or reasonable access to, such
Regulatory Document and Product Data, in each case solely to support the
exercise of the right of reference granted to Eidos under Section 4.6 and the
rights granted to Eidos under the following sentence.  With respect to any
Product Data disclosed by Alexion to Eidos that is not available for use in
Eidos’ Regulatory Documents through exercise of the right of reference granted
under Section 4.6, Eidos shall have the right, subject in each case to Alexion’s
prior written consent, not to be unreasonably withheld, conditioned or delayed,
to use such Product Data solely to the extent necessary or useful to obtain or
maintain Regulatory Approvals of the Licensed Products in the Field in the ROW
Territory.

(b)For the Territory.  During the Term, Eidos shall provide prompt high-level
updates to Alexion through the Joint Development Committee described in Section
3.2(a) regarding any newly generated Product Data that (i) Eidos Controls (ii)
has been generated and finalized by or on behalf of Eidos or its Affiliates or
Third Party Licensees with respect to the Licensed Compound or Licensed
Products, (iii) is reasonably necessary or useful for Exploitation of the
Licensed Product in the Field in the Territory during the Term and (iv) that has
not been previously provided or made accessible to Alexion and, upon Alexion’s
reasonable request, Eidos shall promptly provide Alexion with copies of, in its
then-current format and language, any such Product Data.  Upon Alexion’s
reasonable request, Eidos shall, subject to Section 2.5 and to the extent not
already provided to Alexion under this Agreement, transfer to Alexion copies of,
or reasonable access to, records relating to Eidos’ and its Affiliates’ and
Third Party Licensees’ Development activities (including access to relevant
databases and Product Data and copies of study reports), to the extent that such
records are (A) Controlled by Eidos and (B) reasonably necessary or useful to
Exploit the Licensed Products in the Field in the Territory.   

4.8Adverse Events Reporting.  Promptly following the Effective Date, but in no
event later than [***] thereafter, Alexion and Eidos shall develop and agree in
a written agreement to worldwide safety and pharmacovigilance procedures for the
Parties with respect to Licensed Products, such as safety data sharing and
exchange, adverse events reporting and prescription events monitoring (the
“Pharmacovigilance Agreement”).  Such Pharmacovigilance Agreement shall describe
the obligations of both Parties with respect to the coordination of collection,
investigation, reporting and exchange of information between the Parties
concerning adverse events or any other safety issue of any significance and
product quality and product complaints involving adverse events, in each case
with respect to Licensed Products and sufficient to permit each Party and its
Affiliates, Third Party Licensees and Sublicensees to comply with its legal
obligations with respect thereto.  The Pharmacovigilance Agreement shall be
promptly updated if required by changes in Applicable Law. Each Party hereby
agrees to comply with its respective obligations under the Pharmacovigilance
Agreement and to cause its Affiliates, Third Party Licensees and Sublicensees to
comply with such obligations.  Without limiting the foregoing, Eidos will be
responsible for maintaining a global adverse event database for all Clinical
Trials conducted in the Territory and the ROW Territory, [***].

 

22

--------------------------------------------------------------------------------

 

4.9No Harmful Actions.  Each Party shall not, and shall use commercially
reasonable efforts to cause its Affiliates, Sublicensees (with respect to
Alexion), Third Party Licensees (with respect to Eidos) and Subcontractors not
to, take any action with respect to the Licensed Compound or a Licensed Product
that could reasonably be expected to have an adverse impact upon the other
Party’s Regulatory Approval status of the Licensed Compound or any Licensed
Product in the other Party’s Applicable Territory.  If a Party believes that the
other Party is (or any of its Affiliates, Sublicensees (with respect to
Alexion), Third Party Licensees (with respect to Eidos) or Subcontractors are)
taking or intends to take any action with respect to the Licensed Compound or a
Licensed Product that could have an adverse impact upon other Party’s Regulatory
Approval status of the Licensed Compound or any Licensed Product in such Party’s
Applicable Territory, then the Parties shall discuss in good faith a resolution
of such concern.

4.10Notice of Regulatory Action.  Each Party shall promptly, but in any event
within [***], notify the other Party of any information that it receives
regarding any threatened or pending action, inspection or communication by or
from a Third Party, including a Regulatory Authority, that would reasonably be
expected to materially adversely affect the Exploitation of the Licensed
Compound or Licensed Products in the Territory or the ROW Territory.

4.11Eidos Support.  In addition to the assistance Eidos has agreed to provide
[***] under this Agreement, including under Section 4.3(c) and Section 4.5(d),
the Parties understand and agree that it may be necessary for Alexion from time
to time to seek additional guidance from Eidos, and Eidos hereby agrees to
reasonably provide such additional guidance as a consultant upon the request of
Alexion [***].  [***] shall invoice [***], and [***] shall pay [***] all amounts
due under this Section 4.11 within [***] following receipt of the applicable
Invoice.

Article 5
SUPPLY

5.1Clinical Supply Agreement.  Within [***] following the Effective Date, the
Parties shall negotiate in good faith a clinical supply agreement containing
supply terms and conditions consistent with the principles set forth on Exhibit
5.1 hereto (Supply Agreement Key Terms) and such other terms as are customary
for such agreements, including provisions addressing technology transfer of the
Eidos Know-How related to the Manufacture of the Licensed Compound and Licensed
Products (the “Clinical Supply Agreement”), pursuant to which Eidos will
Manufacture and supply to Alexion the Licensed Compound and Licensed Products
for the Territory.

5.2Commercial Supply Agreement. At a time specified by Alexion, but in any event
as soon as practicable after either (a) [***] or (b) [***], the Parties shall
negotiate in good faith a commercial supply agreement on commercially reasonable
terms for the commercial supply of Licensed Product in the Territory by Eidos to
Alexion (the “Commercial Supply Agreement”).  

 

23

--------------------------------------------------------------------------------

 

5.3Third Party Supply.

(a)Eidos CMOs.  In the event that (i) the Parties fail to reach agreement on the
Clinical Supply Agreement within [***], or such longer period as may be agreed
by the Parties, (ii) the Parties fail to reach agreement on the Commercial
Supply Agreement within [***], or such longer period as may be agreed by the
Parties, or (iii) at any time during the term of the Commercial Supply
Agreement, Eidos commits a material breach of the Commercial Supply Agreement,
then, in each case ((i) through (iii)), Alexion shall have the right to enter
into direct supply agreements with Eidos’ CMOs for the purchase of Licensed
Product directly from Eidos’ CMOs at all stages of the manufacturing supply
chain and, upon Alexion’s request, Eidos will use commercially reasonable
efforts to facilitate Alexion’s entry into such direct supply agreements with
such CMOs.  

(b)Technology Transfer.  If, after using commercially reasonable efforts,
Alexion is unable to timely negotiate and enter into direct supply agreements
with Eidos’ CMOs to allow for the direct purchase of the Licensed Product
pursuant to Section 5.3(a), Alexion may require Eidos to conduct a technology
transfer of the manufacturing process (including the transfer of the relevant QC
methods) [***] from Eidos, its Affiliates and its CMOs to one or more CMOs of
Alexion’s choice, and will provide the assistance reasonably necessary to
effectuate such transfer and secure licensure of such CMOs’ facilities, such
assistance to include providing to or securing for Alexion, [***], such
reasonably sufficient access to data, other information and the personnel of
Eidos, its Affiliates and CMOs, as may be necessary or useful for Alexion to
enable its CMOs to Manufacture the Licensed Product (such transfer, a
“Technology Transfer”); [***].

(c)Eidos’ CMO Agreements.  At least [***] prior to execution of any commercial
supply agreement with a CMO, Eidos shall provide Alexion with a copy of the
proposed terms of such commercial supply agreement.  [***].

5.4Quality Agreement.  Within [***] following the Effective Date, the Parties
shall enter into a separate quality agreement that describes the
responsibilities of each Party in the area of technical cooperation and quality
assurance with respect to the supply of the Licensed Compound and Licensed
Products for the Territory and containing terms and conditions customary for
such agreements (the “Quality Agreement”).

Article 6
COMMERCIALIZATION

6.1Commercialization Diligence. Following [***], Alexion shall use Commercially
Reasonable Efforts to [***].  Alexion will have no other diligence obligations
with respect to the Commercialization of Licensed Products under this Agreement.

6.2Commercialization Activities.  Each Party shall have the sole right and
responsibility, at its sole cost and expense, to conduct Commercialization
activities with respect to the Licensed Compound and the Licensed Products in
such Party’s Applicable Territory in its sole discretion.  Alexion will provide
Eidos with written notice of the First Commercial Sale of each Licensed Product
in the Field in the Territory as soon as reasonably practicable after such
event; provided, however, that, Alexion will inform Eidos of such event prior to
public disclosure of such event by Alexion.

 

24

--------------------------------------------------------------------------------

 

6.3Licensed Product Trademarks.  

(a)Each Party shall be solely responsible for developing, selecting, searching,
registering and maintaining, and shall be the exclusive owner of, all Licensed
Product Trademarks in such Party’s Applicable Territory, except as expressly set
forth in Section 6.3(b) and Section 6.3(c).

(b)Eidos hereby grants to Alexion and its Affiliates (i) an exclusive,
royalty-free, non-transferable (except in accordance with Section 13.2) license,
with the right to grant sublicenses solely in connection with a sublicense of
Commercialization rights with respect to a Licensed Product in the Field in the
Territory under any Licensed Product Trademarks other than any Trademarks that
include any corporate name or logo of Eidos or its Affiliates (such Licensed
Product Trademarks, the “Licensed Product-Specific Trademarks”) for all uses in
the Field in the Territory and (ii) a non-exclusive, royalty-free,
non-transferable (except in accordance with Section 13.2) license, with the
right to grant sublicenses solely in connection with a sublicense of
Commercialization rights with respect to a Licensed Product in the Field in the
Territory under any Licensed Product-Specific Trademarks for use in the Field in
the ROW Territory solely in connection with the exercise of Alexion’s rights in
the ROW Territory under Section 2.1(b).  During the Term, Eidos and its
Affiliates shall not use any Licensed Product-Specific Trademark or any other
Trademark that is confusingly similar to any Licensed Product-Specific Trademark
in the Territory (except the use of the Licensed Product-Specific Trademarks in
the Territory solely in connection with the performance of Eidos’ obligations or
exercise of its retained rights in the Territory pursuant to Section 2.1(a)), or
register or attempt to register any such Licensed Product-Specific Trademark or
any other Trademark that is confusingly similar to any Licensed Product-Specific
Trademark with any Governmental Authority in the Territory.

(c)Eidos hereby grants to Alexion and its Affiliates a non-exclusive,
royalty-free, non-transferable (except in accordance with Section 13.2) license,
with the right to grant sublicenses solely in connection with a sublicense of
Commercialization rights with respect to a Licensed Product in the Field in the
Territory under any Licensed Product Trademarks that include any corporate name
or logo of Eidos or its Affiliates, for use solely in connection with the
Exploitation of any Licensed Product in the Field in the Territory or, solely in
connection with the exercise of Alexion’s rights in the ROW Territory under
Section 2.1(b), in the Field in the ROW Territory.  

(d)Alexion agrees that any Licensed Product Commercialized in the Field in the
Territory under this Agreement in connection with any Licensed Product Trademark
shall meet quality standards substantially as high as those maintained by Eidos
as of the Effective Date and during the Term with respect to the use of such
Licensed Product Trademark. Upon Eidos’ written request, Alexion shall provide
samples of Alexion’s use of the Licensed Product Trademark in the Field in the
Territory in order for Eidos to confirm compliance with the foregoing quality
standards.  Notwithstanding anything in this Agreement to the contrary, Alexion
shall have no obligation to use any Trademark licensed to Alexion under this
Section 6.3 in any manner, including in connection with the Commercialization of
any Licensed Products.

 

25

--------------------------------------------------------------------------------

 

6.4No other Trademark Rights.  For the avoidance of doubt, except as expressly
permitted by this Agreement or as otherwise agreed in writing by the Parties,
neither Party will have any right to use the other Party’s or the other Party’s
Affiliates’ Trademarks, corporate names or logos in connection with Exploitation
of Licensed Products, without first obtaining the other Party’s written consent.

6.5Other Consultation.  Solely to the extent permitted by Applicable Law, the
Parties may discuss [***].

6.6Diversion.  Subject to Applicable Law, each Party covenants and agrees that
it shall not, and shall ensure that its Affiliates, Third Party Licensees (with
respect to Eidos) and Sublicensees (with respect to Alexion) do not, either
directly or indirectly, promote, market, distribute, import, sell or have sold
any Licensed Products, including via the Internet or mail order, to any Third
Party or to any address or Internet Protocol address or the like in the other
Party’s Applicable Territory; provided that each Party shall have the right to
attend conferences and meetings of congresses in the other Party’s Applicable
Territory and to promote and market, for their Applicable Territory, Licensed
Products to Third Party attendees at such conferences and meetings, subject to
this Section 6.6.  Neither Party shall engage, or shall permit its Affiliates,
Third Party Licensees (with respect to Eidos) or Sublicensees (with respect to
Alexion) to engage, in any advertising or promotional activities relating to any
Licensed Products for use directed primarily to customers or users of Licensed
Products located in any country, jurisdiction or region in the other Party’s
Applicable Territory, or solicit orders from any prospective purchaser that such
Party has reason to believe intends to distribute such Licensed Product in any
country, jurisdiction or region in the other Party’s Applicable Territory.  If a
Party or any of its Affiliates, Third Party Licensees (with respect to Eidos) or
Sublicensees (with respect to Alexion) receives any order for Licensed Products
for use from a prospective purchaser that intends to distribute such Licensed
Product in a country, jurisdiction or region in the other Party’s Applicable
Territory, then such Party shall promptly, but in any event within [***], refer
that order to such other Party and shall not accept any such orders.  Except as
otherwise provided herein, neither Party shall, or shall permit its Affiliates,
Third Party Licensees (with respect to Eidos) or Sublicensees (with respect to
Alexion) to, deliver or tender (or cause or knowingly permit to be delivered or
tendered) any Licensed Products for use in the other Party’s Applicable
Territory.    

Article 7
PAYMENTS

7.1Upfront Payment.  Alexion shall pay to Eidos a one-time, non-refundable,
non-creditable upfront payment of Twenty-Five Million U.S. Dollars ($25,000,000)
within [***] of the Effective Date.

7.2Equity Investment.  As of the Effective Date, the Parties have entered into a
Stock Purchase Agreement, pursuant to which Alexion will purchase shares of
Eidos’ Common Stock.

7.3[***] Milestone Payment. Alexion shall notify Eidos in writing promptly (but
in no event later than [***] following achievement thereof) following the
[***].  Alexion shall pay to Eidos a one-time, non-refundable, non-creditable
milestone payment in the amount of Thirty Million U.S. Dollars ($30,000,000)
within [***] after receipt of an Invoice therefor from Eidos.  For clarity, the
milestone payment set forth in this Section 7.3 shall be [***].

 

26

--------------------------------------------------------------------------------

 

7.4Royalty Payments to Eidos.

(a)Royalty Payments and Rates.  Subject to the provisions of Section 7.4(c),
Alexion shall, on a Licensed Product-by-Licensed Product basis during the
applicable Royalty Term, make royalty payments to Eidos on a [***] basis of
[***] percent ([***]%) of the Net Sales of each Licensed Product sold in the
Territory.

(b)Royalty Termination Date.  Following expiration of the Royalty Term for a
given Licensed Product in the Territory: (i) no further royalties shall be
payable in respect of sales of such Licensed Product in the Territory and (ii)
the License granted to Alexion hereunder with respect to such Licensed Product
in the Territory shall automatically become fully paid-up, perpetual,
irrevocable and royalty-free.

(c)Royalty Reductions.

(i)Third Party Payments.  If Alexion (A) enters into any agreement with a Third
Party (including any settlement agreement) to obtain rights under any Know-How
or Patent Rights that are [***], (B) agrees pursuant to Section 11.8 to be
responsible for payments under any New In-License Agreement pursuant to which
Eidos has in-licensed any rights under any Know-How or Patent Rights that are
[***], or (C) is subject to a final court or other binding order or ruling that
the Exploitation of any Licensed Product by or on behalf of Alexion, its
Affiliates or its Sublicensees under this Agreement infringes, misappropriates
or otherwise violates any Third Party rights in Know-How or Patent Rights (each
of (A), (B) and (C), a “Third Party Obligation”), then Alexion may offset
against any royalty payments payable to Eidos under Section 7.4(a) (as reduced
under Section 7.4(c)(ii) or Section 7.4(c)(iii)) in a given Calendar Quarter
[***] of the amount of any upfront payments, milestone payments, royalties or
other amounts paid by Alexion or its Affiliates pursuant to any Third Party
Obligations in or prior to such Calendar Quarter, provided that in no event
shall any amount payable to Eidos under Section 7.4(a) in a given [***] be
reduced by more than [***] as a result of this Section 7.4(c)(i); [***].  

(ii)Generic Entry.  If (A) a Generic Product is sold by a Third Party in the
Territory in any Calendar Quarter during the Royalty Term for a Licensed Product
and the Generic Competition Percentage in the Territory for such Calendar
Quarter is greater than or equal to [***] or (B) a LP Generic Product is sold by
a Third Party in the Territory in any Calendar Quarter during the Royalty Term
for a Licensed Product and the LP Generic Competition Percentage in the
Territory for such Calendar Quarter is greater than or equal to [***], then the
royalty rate under Section 7.4(a) shall be reduced by [***] in such Calendar
Quarter.

(iii)Valid Claim Expiration.  If, in any Calendar Quarter during the Royalty
Term for a Licensed Product, there are no Valid Claims remaining within the
Eidos Patents that Cover the composition of matter or method of use of such
Licensed Product in the Territory, then the royalty rate under Section 7.4(a)
shall be reduced by [***] in such Calendar Quarter and all subsequent Calendar
Quarters during the Royalty Term.

 

27

--------------------------------------------------------------------------------

 

(iv)Cumulative Reductions Floor.  In no event will the royalty rate under
Section 7.4(a) in any given Calendar Quarter during the Royalty Term for any
Licensed Product be reduced by more than [***] of the royalty rate that
otherwise would have applied in such [***] for such Licensed Product but for the
reductions set forth in Section 7.4(c)(i) through Section 7.4(c)(iii).  [***].  

(d)Payments under Third Party Licenses as of or prior to the Effective
Date.  Eidos shall be solely responsible for making all payments owed by it to
Third Parties (including Stanford under the Stanford Agreement) under any
agreement existing as of or prior to the Effective Date pursuant to which Eidos
has obtained Control of any of the Eidos IP and Alexion shall not have any
obligation to make any such payments on behalf of Eidos or as a sublicensee
under any such agreement.

(e)Royalty Reports and Payments. Within [***] after the end of each Calendar
Quarter, commencing with the Calendar Quarter of the First Commercial Sale of
the first Licensed Product in the Territory, Alexion shall provide Eidos with a
report that contains the following information for the applicable Calendar
Quarter, on a Licensed Product-by-Licensed Product basis: (i) gross sales and
Net Sales (including reasonable detail for deductions from gross sales to Net
Sales) on a Licensed Product-by-Licensed Product basis, and (ii) the royalties
payable under this Section 7.4 (including reasonable detail for any deductions
to such royalties taken pursuant to Section 7.4(c)) for such Calendar
Quarter.  Concurrently with the delivery of such report, Alexion shall pay to
Eidos the royalties payable under this Section 7.4 for such Calendar Quarter.

(f)Payment Method, Currency, and Exchange Rate.  All payments to be made by
Alexion to Eidos under this Agreement shall be made in Dollars by electronic
funds transfer in immediately available funds to a bank account designated in
writing by Eidos.  For the purposes of calculating any sums due under this
Agreement, Alexion shall convert any amount expressed in a foreign currency into
Dollar equivalents, calculated using the applicable currency conversion rate as
published by Bloomberg, (a) for sales, at the close of business on the date
Alexion records net revenue from the applicable sale or (b) for all other
payments payable under this Agreement, on the day the payment obligation
accrued.  In the event that the “applicable currency conversion rate” as
published by Bloomberg is discontinued or no longer available, then the Parties
shall mutually agree upon an alternate currency conversion index to be used for
purposes of this Section 7.4.

(g)Interest.  Any undisputed payments not made when due under this Agreement as
provided herein will bear interest at the lower of (a) the Prime Rate published
in the Wall Street Journal (the “U.S. Prime Rate”) which applied on the first
date on which such payment was delinquent plus [***] or (b) the maximum rate
permitted by Applicable Law, in each case, compounded quarterly.  If the U.S.
Prime Rate is no longer published, the Parties will agree upon another
nationally recognized rate which has historically been substantially equivalent
to the U.S. Prime Rate and utilize such rate retroactively to such time as the
U.S. Prime Rate was no longer available.

 

28

--------------------------------------------------------------------------------

 

7.5Taxes.

(a)Responsibility.  All payments under or in connection with this Agreement
shall be inclusive of any Taxes and each Party shall be responsible for and
shall bear, pay or set-off its own Taxes assessed by a tax or other authority
except as otherwise set forth in this Agreement.

(b)Withholding Tax. If Applicable Law requires withholding by Alexion or its
Affiliates of any Taxes imposed upon Eidos or its Affiliates on account of any
royalties and other payments paid under this Agreement for the benefit of Eidos
or its Affiliates, such Taxes shall be retained by Alexion or its Affiliates as
required by such Applicable Law from such remittable royalty and other payment
and shall be timely remitted by Alexion or its Affiliates to the proper Tax
authorities on behalf of Eidos or its Affiliates.  Official receipts of the
remittance by Alexion or its Affiliates of any such withholding Tax shall be
reasonably promptly secured and sent by Alexion or its Affiliates to Eidos or
its Affiliates as evidence of such payment.  The Parties shall cooperate and
exercise their reasonable best efforts to ensure that any withholding Taxes
imposed on Eidos or its Affiliates are reduced as far as possible under the
provisions of any Applicable Law, including that Alexion will cooperate with
Eidos to permit the payments made under this Agreement to qualify for the 0%
withholding tax rate applicable to “royalties” pursuant to Article 12 of the
1997 Income Tax Treaty between the United States and Ireland to the greatest
extent allowable by Applicable Law, such as through the provision of any forms,
certifications or other documents that would permit a payment made under this
Agreement to so qualify.  Notwithstanding the foregoing, the Parties acknowledge
and agree that (i) under Applicable Law as of the date hereof, no amounts shall
be withheld in respect of royalties or other amounts required to be paid by
Alexion or its Affiliates to Eidos or its Affiliates pursuant to this Agreement
and (ii) if a Party’s redomiciliation to (or assignment of this Agreement to an
entity resident for purposes of an applicable Tax treaty in) a jurisdiction
other than the jurisdiction in which such Party is resident for such purposes as
of the date of this Agreement (but not, for the avoidance of doubt, a change in
Applicable Law) leads to the imposition of withholding Tax liability on the
other Party that would not have been imposed in the absence of such action or in
an increase in such liability above the liability that would have been imposed
in the absence of such action, then such Party will reimburse the other Party
for any such additional or increased withholding Tax liability (except to the
extent that the other Party can reclaim it, provided that the other Party will
be reimbursed for any reasonable out of pocket costs incurred in the reclaim).

(c)Separate Transaction.  Eidos and Alexion agree that the transactions
contemplated by this Agreement are separate and distinct from the acquisition of
Eidos Common Stock pursuant to the Stock Purchase Agreement, and the payments by
Alexion to Eidos under Section 7.1, Section 7.3 and Section 7.4 constitute
consideration solely for the rights and obligations of this Agreement and not
for the Eidos Common Stock acquired pursuant to the Stock Purchase Agreement.

 

29

--------------------------------------------------------------------------------

 

7.6Financial Audits.

(a)By Eidos.  Alexion shall keep (and shall cause its Affiliates and
Sublicensees to keep) complete and accurate records pertaining to the sale or
other disposition of Licensed Products in reasonable detail to permit Eidos to
confirm the accuracy of all royalty payments reported, for at least [***]
following the end of the Calendar Year to which such records pertain.  Eidos
shall have the right to cause an independent, certified public accountant of
nationally recognized standing and reasonably acceptable to Alexion (the
“Auditor”) to audit such records solely to confirm Net Sales and royalty
payments for a period covering not more than the preceding [***], provided that
such audits may not be performed more than [***].  Such audits shall be
performed during normal business hours upon [***] prior written notice to
Alexion.  The Auditor will execute a written confidentiality agreement that is
acceptable to Alexion with Alexion and will disclose to Eidos only such
information as is reasonably necessary to provide Eidos and Upstream Licensors
with information regarding any actual or potential discrepancies between amounts
reported and amounts actually paid or payable under this Agreement.  The report
of the Auditor will include the methodology and calculations used to determine
the results, will be delivered to Eidos and Alexion at the same time, and will
be final [***] after delivery to both Parties, it being understood that either
Party will have the right during [***] to discuss the report with the
Auditor.  Any disputes with respect to the findings of such Auditor may be
referred by either Party to the dispute resolution procedure set forth in
Article 13 within [***].  [***].  [***] Alexion shall pay the amount of any
underpayment disclosed in any undisputed Auditor’s report, together with any
interest owed thereon within [***] after delivery to the Parties of the final
Auditor’s report.  If such final Auditor’s report discloses an overpayment by
Alexion of the amounts payable hereunder, Alexion shall have the right to offset
such overpayment against future payments owed to Eidos under this Agreement
following the audit in question.  Upon the expiration of [***] the calculation
of royalty payments with respect to such [***] shall be binding [***].  Any
disclosures or reports disclosed to Eidos under this Section 7.6(a) shall be
Alexion’s Confidential Information.

(b)By Alexion.  Eidos shall keep (and shall cause its Affiliates and
Sublicensees to keep) complete and accurate records pertaining to the FTE Costs
and Out-of-Pocket Costs incurred by Eidos and its Affiliates in the conduct of
(1) [***] and (2) if a [***] is initiated pursuant to Section 4.2(b), the
applicable [***], for at least [***] following the end of the [***] to which
such records pertain.  Upon [***] prior notice from Alexion, Eidos shall permit
an independent certified public accounting firm of nationally recognized
standing selected by Alexion and reasonably acceptable to Eidos, to examine, at
Alexion’s sole expense, the relevant books and records of Eidos and its
Affiliates as may be reasonably necessary to verify Eidos’ and its Affiliates’
FTE Costs and Out-of-Pocket Costs invoiced by Eidos under Section 4.11 or
Section 4.3(b).  An examination by Alexion under this Section 7.6(b) shall occur
not more than once in any Calendar Year and shall be limited to the pertinent
books and records for any Calendar Year ending not more than [***].  The
accounting firm shall be provided access to such books and records at Eidos’ or
its Affiliates’ facility(ies) where such books and records are normally kept and
such examination shall be conducted during Eidos’ normal business hours.  The
auditor will execute a written confidentiality agreement that is acceptable to
Eidos with Eidos and will disclose to Alexion only such information as is
reasonably necessary to provide Alexion with information regarding any actual or
potential discrepancies between amounts invoiced and such costs and expenses
actually incurred by Eidos and its Affiliates.  Upon completion of the audit,
the accounting firm shall provide both Eidos and Alexion with a written report
disclosing any

 

30

--------------------------------------------------------------------------------

 

discrepancies in the invoices submitted by Eidos and such costs and expenses
actually incurred by Eidos and its Affiliates, and, in each case, the specific
details concerning any discrepancies.  [***].  Alexion shall pay the amount of
any underpayment disclosed in any undisputed Auditor’s report, together with any
interest owed thereon within [***] after delivery to the Parties of the final
Auditor’s report.  If such final Auditor’s report discloses any overpayment by
Alexion of the amounts payable hereunder, Alexion shall have the right to offset
such overpayment against future payments owed to Eidos under this Agreement
following the audit in question.  Any disclosures or reports disclosed to
Alexion under this Section 7.6(b) shall be Eidos’ Confidential Information.

Article 8
CONFIDENTIALITY; PUBLICATION

8.1Confidential Information.  “Confidential Information” means all non-public
Know-How or other confidential or proprietary information, including proprietary
materials or information, ideas, inventions, discoveries, concepts, compounds,
compositions, formulations, formulas, practices, procedures, processes, methods,
knowledge, know-how, trade secrets, technology, inventories, machines,
techniques, development, designs, drawings, computer programs, skill,
experience, documents, apparatus, results, clinical and regulatory strategies,
regulatory documentation, information and submissions pertaining to or made in
association with Regulatory Documents, data (including pharmacological,
toxicological, and clinical data, raw data, analytical and quality control data,
manufacturing data and descriptions, patent and legal data, market data,
financial data or descriptions), devices, assays, chemical formulations,
specifications, material, product samples and other samples, physical, chemical
and biological materials and compounds, and the like, transferred, disclosed or
otherwise made available by or on behalf of a Party (the “Disclosing Party”) to
the other Party or its representatives (the “Receiving Party”) prior to, on or
after the Effective Date, whether or not patentable and whether or not disclosed
in written, oral graphical, machine-readable, electronic or other form or
otherwise observed by the Receiving Party, and whether or not such information
is marked as confidential or proprietary.  It is understood and agreed by the
Parties that the terms and conditions of this Agreement will be considered
Confidential Information of both Parties and kept confidential by each of the
Parties as set forth in this Article 8.  For clarity, the Eidos IP will be
Confidential Information of Eidos.

8.2Non-Disclosure and Non-Use Obligation.  Except as otherwise expressly set
forth herein, the Receiving Party shall keep the Confidential Information of the
Disclosing Party confidential using at least the same degree of care with which
the Receiving Party holds its own confidential information, but in no event less
than a commercially reasonable degree of care, and shall not (i) disclose such
Confidential Information to any person or entity without the prior written
approval of the Disclosing Party, except, solely to the extent necessary to
exercise its rights or perform its obligations under this Agreement, to its
employees, Affiliates, Sublicensees (with respect to Alexion), Third Party
Licensees (with respect to Eidos) and contractors, consultants or agents who
have a need to know such Confidential Information, all of whom will be similarly
bound by the provisions of this Article 8 and for whose compliance herewith the
Disclosing Party will be responsible, or (ii) use such Confidential Information
for any purpose other than for the purposes contemplated by this Agreement.  The
Receiving Party will use diligent efforts to cause the foregoing Persons to
comply with the restrictions on use and disclosure of the Disclosing Party’s
Confidential Information set forth in this Section 8.2, and shall be responsible
for ensuring that such Persons maintain the Disclosing Party’s Confidential
Information in accordance with this Article 8.

 

31

--------------------------------------------------------------------------------

 

8.3Return of Confidential Information.  Upon the expiration or termination of
this Agreement, the Receiving Party shall return to the Disclosing Party (or, as
directed by the Disclosing Party, destroy) all Confidential Information of the
Disclosing Party that is in the Receiving Party’s possession or control, except,
with respect to Alexion as the Receiving Party, to the extent Alexion has
continuing rights to use any such Confidential Information of Eidos pursuant to
Section 7.4(b); provided, however, that one (1) copy of any Confidential
Information of the Disclosing Party may be retained and stored solely for the
purpose of determining its obligations under this Agreement, provided that the
non-disclosure and non-use obligation under this Article 8 shall continue to
apply to any such copy.  In addition, the Receiving Party shall not be required
to return or destroy Confidential Information contained in any computer system
back-up records made in the ordinary course of business, provided that such
Confidential Information may not be accessed without the Disclosing Party’s
prior written consent or as required by Applicable Law, and that such
Confidential Information remains subject to the non-disclosure and non-use
obligations under this Article 8.

8.4Exemption.  The foregoing confidentiality and non-use obligations shall not
apply to: (i) information already in the possession of the Receiving Party prior
to its disclosure by the Disclosing Party as evidenced by contemporaneous
written records; (ii) information that is already in the public domain as of the
date of disclosure to the Receiving Party or that comes into the public domain
thereafter by publication or otherwise through no breach of the obligations of
confidentiality and non-use hereunder by the Receiving Party, including with
respect to Section 8.8; (iii) information that has been disclosed to the
Receiving Party from another source free from any obligation of confidentiality
and that was not directly or indirectly obtained from the Disclosing Party; or
(iv) information that is developed independently by employees, subcontractors,
consultants or agents of the Receiving Party or any of its Affiliates without
use of, access to, or reliance upon the Disclosing Party’s Confidential
Information, as evidenced by contemporaneous written records.

8.5Permitted Disclosures.  In addition to the exceptions contained in Section
8.2 and Section 8.4, the Receiving Party may disclose Confidential Information
of the Disclosing Party to the extent (and solely to the extent) that such
disclosure is reasonably necessary in the following instances:

(a)to comply with Applicable Law (including any securities law or regulation or
the rules of a securities exchange pursuant to Section 8.6 below) or the order
of a court of competent jurisdiction, provided that, where legally permissible,
the Receiving Party promptly notifies the Disclosing Party of such obligation
sufficiently prior to making such disclosure, so as to allow the Disclosing
Party adequate time to take whatever action it may deem appropriate to protect
the confidentiality of the information to be disclosed, and fully cooperates
with the Disclosing Party, if so requested, in maintaining the confidentiality
of such information by applying for a protective order or any similar legal
instrument.  In any event, the Receiving Party shall only disclose such
Confidential Information to the extent required under Applicable Law and shall
continue to treat such information as Confidential Information for all other
purposes under this Agreement;

 

32

--------------------------------------------------------------------------------

 

(b)to prosecute or defend litigation or to otherwise exercise its rights or
perform its obligations in Section 11.4, to obtain or maintain Regulatory
Approvals and other regulatory filings and communications, to file or prosecute
patent applications as contemplated by this Agreement and to enforce Patent
Rights in connection with the Receiving Party’s rights and obligations pursuant
to this Agreement; and

(c)to allow the Receiving Party to exercise its rights and perform its
obligations under this Agreement, provided that such disclosure is covered by
terms of confidentiality and non-use at least as restrictive as those set forth
herein (but of duration customary in confidentiality agreements entered into for
a similar purpose).

8.6Disclosure of Agreement.  Either Party may disclose the terms of this
Agreement (a) to the extent required or advisable to comply with the rules and
regulations promulgated by the United States Securities and Exchange Commission
or any equivalent governmental agency in the Territory, [***]; (b) to actual
acquirers, permitted assignees, merger partners, existing investment bankers,
investors and lenders or financing sources, provided that such Third Party has
executed with such Party, and such Party has provided to the other Party, a copy
of a confidentiality agreement (redacted for name of party, economic terms or
other competitive information) with terms at least as protective with respect to
Confidential Information as those contained herein, in a form reasonably
acceptable to the other Party (which acceptance shall not be unreasonably
withheld, conditioned or delayed) (but of duration customary in confidentiality
agreements entered into for similar purpose), (c) for customary discussions and
other disclosures with and to bona fide prospective acquirers, permitted
assignees or merger candidates or to bona fide potential investment bankers,
investors and lenders, or financing sources in a redacted form of this Agreement
or its terms which shall be redacted in respect of financial terms, including
payment amounts, provided that either Party may disclose an unredacted form of
this Agreement (including the foregoing information regarding payments) to such
parties, but only at such time as such Third Party has executed with such Party,
and such Party has provided to the other Party, a copy of a confidentiality
agreement (redacted for name of party, economic terms or other competitive
information) with terms at least as protective with respect to Confidential
Information as those contained herein, in a form reasonably acceptable to the
other Party (which acceptance shall not be unreasonably withheld, conditioned or
delayed) (but of duration customary in confidentiality agreements entered into
for similar purpose), [***]; and (d) to the extent necessary to perform such
Party’s obligations or exercise its rights under this Agreement, to any Upstream
Licensor, or any actual or potential licensee, sublicensee or collaborator of
such Party with respect to the Licensed Compound or Licensed Products, provided
that (1) any such Upstream Licensor or actual or potential, licensee,
sublicensee or collaborator agree in writing to be bound by obligations of
confidentiality and non-use no less protective of the Disclosing Party than
those set forth in this Article 8 [***].  

8.7Publicity; Use of Name and Logo.  The Parties have agreed on a press release
announcing this Agreement, which is attached hereto as Exhibit 8.7, to be issued
by the Parties on such date and time as may be agreed by the Parties.  Except to
the extent expressly permitted under this Agreement or, if executed, the
Clinical Supply Agreement, the Commercial Supply Agreement the Quality Agreement
or the Pharmacovigilance Agreement, or as required by Applicable Laws, each
Party will not use the other Party’s or its Affiliates’ name or logo in any
label, press release or product advertising, or for any other promotional
purpose, without first obtaining the other Party’s written consent.

 

33

--------------------------------------------------------------------------------

 

8.8Publications.  Except for disclosures permitted under this Article 8, neither
Party shall have the right to make any publication or presentation that relates
to the scientific or technical results of any Development activities with
respect to the Licensed Products.  If either Party (the “Publishing Party”)
wishes to publish or present in a public forum the scientific or technical
results of any Development activities with respect to the Licensed Products, the
Publishing Party shall provide the other Party the opportunity to review any
proposed abstracts, manuscripts or scientific presentations (including verbal
presentations) with respect thereto by delivering a copy thereof (if applicable)
to the other Party at least [***] prior to their intended submission for
publication.  The other Party shall have [***] from its receipt of any such copy
of the proposed disclosure in which to notify the Publishing Party in writing of
approval of the disclosure, such approval not to be unreasonably withheld,
conditioned or delayed.  Each Party shall comply with (a) the other Party’s
internal publication policy as well as its own internal publication policy, if
any, (b) the other Party’s request to modify or delay the timing of any
publication or presentation for patenting reasons, (c) the guidelines issued by
the academic journals or scientific meetings applicable to the publication, and
(d) guidelines by International Committee of Medical Journal Editors.  Each
Party also will have the right to require that its Confidential Information that
would be disclosed in a publication of the other Party be deleted prior to such
publication.  Each Party will acknowledge the other Party’s contributions in any
such publication unless otherwise instructed by such other Party.  In addition
to the foregoing, with respect to any disclosures by Alexion, such disclosures
will be subject at all times to any publicity or publication requirements set
forth in any Upstream License of which Alexion is aware pursuant to Section
11.8.

8.9Engaging Individuals.  Each Party hereby agrees that all Persons engaged to
perform any activities under this Agreement shall be contractually bound by
confidentiality obligations at least as restrictive as the obligations of
confidentiality and non-use set forth in this Article 8 prior to performing such
activities.

8.10Survival.  This Article 8 shall survive the expiration or termination of
this Agreement and shall remain in full force and effect for [***] after such
expiration or termination.

Article 9
REPRESENTATIONS, WARRANTIES, AND COVENANTS

9.1Representations, Warranties and Covenants of Each Party.  Each Party
represents and warrants to the other Party as of the Effective Date, and as
applicable, covenants to the other Party, that:  

(a)it is validly existing and in good standing under the Applicable Laws of the
jurisdiction of its incorporation and has the full right, power and authority to
enter into this Agreement, conduct the activities allocated to it under this
Agreement, grant the licenses and grant and assign the rights under this
Agreement and disclose such information and Know-How that is disclosed in
performance of its obligations under this Agreement;

(b)this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material Applicable Law of any
court, governmental body or administrative or other agency having jurisdiction
over it;

 

34

--------------------------------------------------------------------------------

 

(c)neither it, nor any of its Affiliates are party to any agreements, oral or
written, that conflict with its obligations under this Agreement; and

(d)neither it, nor any of its Affiliates, have been debarred, and during the
Term, neither it, nor any of its Affiliates shall use, in any capacity in
connection with the obligations to be performed under this Agreement, any Person
who has been debarred.  Each Party further covenants that if, during the Term of
this Agreement, it becomes aware that it or any of its or its Affiliates’
employees or agents performing under this Agreement is the subject of any
investigation or proceeding that could lead to that Party becoming a debarred
entity or individual, an excluded entity or individual or a convicted entity or
individual, such Party will promptly notify the other Party.

9.2Representations and Warranties of Eidos.  Eidos represents and warrants to
Alexion as of the Effective Date, and as applicable, covenants, that:

(a) all Eidos Patents existing as of the Effective Date are set forth on Exhibit
1.41 hereto, and all Eidos Patents included therein are (i) valid and
enforceable, (ii) being diligently prosecuted in the respective patent offices
in the Territory in accordance with Applicable Law, and (iii) have been filed
and maintained properly and correctly and all applicable fees have been paid on
or before the due date for such payments;

(b)except as set forth on Exhibit 9.2(b), Eidos is the sole and exclusive owner
of the Eidos IP licensed by Eidos to Alexion under this Agreement except for
that Eidos IP in-licensed under the Stanford Agreement, and Eidos exclusively
Controls all right, title and interest in the Eidos IP licensed by Eidos and its
Affiliates to Alexion under this Agreement;

(c)neither Eidos, nor any of its Affiliates, have previously assigned,
transferred, conveyed or otherwise encumbered, and shall not assign, transfer,
convey or other encumber during the Term, its right, title or interest in or to
the Eidos IP in a manner that would prevent Alexion or its Affiliates,
Subcontractors or Sublicensees from researching, Developing, Manufacturing or
Commercializing Licensed Products or from otherwise exploiting its rights and
licenses granted or assigned by Eidos hereunder;

(d) there are no claims, judgments or settlements against or pending, or amounts
with respect thereto, owed by Eidos or any of its Affiliates, with respect to
the Eidos IP and Eidos has not received written notice threatening any such
claims, judgments or settlements;

(e) all information disclosed to Alexion by Eidos relating to the Eidos IP is,
at the time of disclosure, accurate in all material respects;

(f)to Eidos’ knowledge, no person is infringing or threatening to infringe or
misappropriate or threatening to misappropriate the Eidos Patents;

(g)each person who has or has had any rights in or to any Eidos IP owned by
Eidos or its Affiliates existing as of the Effective Date has assigned and has
executed an agreement assigning its entire right, title and interest in and to
such Eidos IP to Eidos or its applicable Affiliate, and, to Eidos’ knowledge,
each person who has or has had any rights in or to any Eidos IP that Eidos has
in-licensed from a Third Party as of the Effective Date has assigned and has
executed an agreement assigning its entire right, title and interest in and to
such Eidos IP to such Third Party;

 

35

--------------------------------------------------------------------------------

 

(h)it is entitled to grant the licenses and assign the rights according to
Article 2 to Alexion, and that it has taken all appropriate measures under all
Applicable Laws to grant such licenses and assign such rights; and

(i)to Eidos’ knowledge, other than the Eidos IP, there are no Patent Rights
(including any Patent Rights Controlled by a Third Party) that would be
infringed, either by Alexion or by Eidos, in the course of Alexion’s
Exploitation of the Licensed Compound or any Licensed Product.

9.3Representations, Warranties and Covenants of Eidos Concerning the Stanford
Agreement.  In addition to Section 9.2, Eidos represents and warrants to
Alexion, as of the Effective Date that:

(a)the Stanford Agreement is in full force and effect and has not been
materially modified or amended from that provided to Alexion as of the Effective
Date;

(b)Eidos is in compliance, in all material respects, with the Stanford
Agreement, and no circumstances exist which could reasonably be expected to
result in a breach or default of the Stanford Agreement;

(c)Eidos has not waived any of its material rights under the Stanford Agreement,
and, to its knowledge, no such material rights have lapsed or otherwise expired
or been terminated;

(d)Eidos shall fulfill its obligations under the Stanford Agreement and shall
not take any action or make any omission that would reasonably be expected to
give rise to a termination right of Stanford under the Stanford Agreement;

(e)Eidos shall not terminate the Stanford Agreement either (i) in its entirety
or (ii) in part in a manner that could reasonably be expect to adversely affect
the License or any of Alexion’s rights or obligations under this Agreement, in
each case without Alexion’s prior written consent;

(f)Eidos shall not modify or amend the Stanford Agreement, or waive any of its
rights under the Stanford Agreement, in a manner that could reasonably be
expected to adversely affect the License or any of Alexion’s rights or
obligations under this Agreement, without Alexion’s prior written consent;

(g)Eidos shall furnish Alexion with copies of any breach notification that Eidos
receives from Stanford in connection with the Stanford Agreement;

(h)Eidos shall furnish Alexion with copies of all notices and correspondence
that Eidos receives from Stanford in connection with the Stanford Agreement
relating to Alexion’s rights or obligations under this Agreement or that could
reasonably be expected to adversely affect the License, within a reasonable
period following Eidos’ receipt of the same; provided that Eidos may redact
financial and confidential portions of any such notices and correspondence and
any other information contained in such notices and correspondence that does not
relate to or impact the License or any of Alexion’s rights or obligations under
this Agreement; and

 

36

--------------------------------------------------------------------------------

 

(i)Alexion may provide to any Affiliate or Sublicensee a copy of the Stanford
Agreement and this Agreement; provided that such Affiliate or Sublicensee is
subject to confidentiality and non-use obligations no less stringent than those
set forth in Article 8.

9.4Covenant of Eidos.  Eidos covenants to Alexion that:

(a)during the Term, Eidos will not make any commitment to any Third Party in
conflict with the rights granted by it hereunder; and

(b)Neither Eidos, nor any of its Affiliates, shall assign, transfer, convey or
otherwise encumber during the Term, its right, title or interest in or to the
Eidos IP in a manner that would prevent (i) Eidos from performing the ATTRibute
Clinical Trials in accordance with this Agreement or (ii) Alexion or its
Affiliates, Subcontractors and Sublicensees from researching, Developing,
Manufacturing or Commercializing Products or from otherwise exploiting its
rights and licenses granted or assigned by Eidos hereunder.

9.5Compliance with Law.  

(a)Each Party hereby covenants to the other Party that, in the course of
performing its obligations and exercising its rights under this Agreement, it
shall comply with all Applicable Laws, including, as applicable, cGMP, GCP, and
GLP standards, and will contractually obligate all Affiliates, permitted
collaborators and Sublicensees (in the case of Alexion) to comply with such
Applicable Laws in exercising their rights and fulfilling their obligations
under this Agreement, and shall not knowingly employ or engage any Person who
has been debarred by any Regulatory Authority, or, to its knowledge, is the
subject of debarment proceedings by a Regulatory Authority.  

(b)Eidos hereby covenants to Alexion that, in the course of Exploiting Licensed
Compounds and Licensed Products, it shall comply with all Applicable Laws,
including, as applicable, cGMP, GCP, and GLP standards, and will contractually
obligate all Affiliates, permitted collaborators and Third Party Licensees to
comply with such Applicable Laws in exercising their rights and fulfilling their
obligations under this Agreement, and shall not knowingly employ or engage any
Person who has been debarred by any Regulatory Authority, or, to its knowledge,
is the subject of debarment proceedings by a Regulatory Authority.  

(c)Without limiting the generality of Section 9.5(a), each Party will comply
with all Applicable Laws concerning bribery, money laundering, or corrupt
practices or which in any manner prohibit the giving of anything of value to any
official, agent, or employee of any government, political party, or public
international organization, candidate for public office, health care
professional, or to any officer, director, employee, or representative of any
other organization specifically including the U.S. Foreign Corrupt Practices
Act, and the UK Bribery Act, in each case, in connection with the activities
conducted pursuant to this Agreement.  Each Party will contractually obligate
any contractors, subcontractors, Sublicensees, Third Party Licensees or other
Persons that provide services to such Party in connection with this Agreement to
comply with the Parties’ obligations under this Section 9.5(c).

 

37

--------------------------------------------------------------------------------

 

9.6NO OTHER WARRANTIES.  EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 9, (A) NO
REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF EIDOS OR ALEXION; AND (B) ALL OTHER CONDITIONS AND WARRANTIES WHETHER
ARISING BY OPERATION OF LAW OR OTHERWISE ARE EXPRESSLY DISCLAIMED, INCLUDING ANY
CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT OR MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
WITH RESPECT TO THE LICENSED COMPOUND OR LICENSED PRODUCT.

Article 10
INDEMNIFICATION

10.1By Alexion.  Alexion shall indemnify, defend and hold harmless Eidos, its
Affiliates, and their directors, officers, employees and agents, and their
respective successors, heirs and assigns (individually and collectively, the
“Eidos Indemnitee(s)”) from and against all losses, liabilities, damages,
judgments, awards, costs and expenses (including reasonable attorneys’ fees)
(individually and collectively, “Losses”) incurred in connection with any
claims, demands, actions, suits or other proceedings by any Third Party
(individually and collectively, “Third Party Claims”) to the extent arising
from: (a) the Exploitation of the Licensed Products by or on behalf of Alexion
or any of its Affiliates, Sublicensees or Subcontractors (but excluding (1)
[***] and (2) [***] (b) the gross negligence or willful misconduct of Alexion or
its Affiliates, Sublicensees or Subcontractors, or any Alexion Indemnitees, (c)
Alexion’s breach of any of its representations or warranties made in or pursuant
to this Agreement or any Alexion covenants or obligations set forth in or
entered into pursuant to this Agreement, or (d) failure of Alexion or its
Affiliates, Sublicensees or Subcontractors to abide by any Applicable Laws, in
each case of clauses (a) through (d) above, except to the extent such Losses
arise out of any matter for which Eidos has obligations of indemnification
pursuant to Section 10.2, with respect to which each Party will indemnify the
other in proportion to their respective liability for such Losses.

10.2By Eidos.  Eidos shall indemnify, defend and hold harmless Alexion, its
Affiliates, and their directors, officers, employees and agents, and their
respective successors, heirs and assigns (individually and collectively, the
“Alexion Indemnitee(s)”) from and against all Losses incurred in connection with
any Third Party Claims to the extent arising from (a) the Exploitation of the
Licensed Products by or on behalf of Eidos or any of its Affiliates, Third Party
Licensees or Subcontractors, (b) the gross negligence or willful misconduct of
Eidos or its Affiliates, Third Party Licensees or Subcontractors, or any Eidos
Indemnitees, (c) Eidos’ breach of any of its representations or warranties made
in or pursuant to this Agreement or any Eidos covenants or obligations set forth
in or entered into pursuant to this Agreement, or (d) failure of Eidos or its
Affiliates, Third Party Licensees or Subcontractors to abide by any Applicable
Laws, in each case of clauses (a) through (d) above, except to the extent such
Losses arise out of any matter for which Alexion has obligations of
indemnification pursuant to Section 10.1, with respect to which each Party will
indemnify the other in proportion to their respective liability for such Losses.

10.3Indemnification Procedure.  In the event that a Party seeks indemnification
hereunder with respect to a Third Party Claim, the Party seeking indemnification
(the “Indemnified Party”) shall promptly notify the other Party (the
“Indemnifying Party”) in writing (an “Indemnification Claim Notice”) of any
Third Party Claim in respect of which it intends to claim indemnification under
this Article 10 upon actual knowledge of any such claim or

 

38

--------------------------------------------------------------------------------

 

proceeding resulting in Losses, but in no event will the Indemnifying Party be
liable for any Losses that result from any delay in providing such notice.  The
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Losses (to the extent that the nature and amount of
such Losses is known at such time).  The Indemnifying Party may, at its option,
assume exclusive control of the defense and settlement of the Third Party Claim,
subject to the limitations on settlement set forth below.  If the Indemnifying
Party assumes such defense, then such assumption by the Indemnifying Party will
not be construed as an acknowledgement that the Indemnifying Party is liable to
indemnify the Indemnified Party of any defenses it may assert against the
Indemnified Party’s claim for indemnification and the Indemnifying Party may
appoint as lead counsel in the defense of the Third Party Claim any legal
counsel selected by the Indemnifying Party (the Indemnifying Party will consult
with the Indemnified Party with respect to a possible conflict of interest of
such counsel retained by the Indemnifying Party).  The Indemnified Party will
have the right to participate in the defense thereof and to employ counsel, at
its own expense, separate from the counsel employed by the Indemnifying
Party.  If the Indemnifying Party does not commence actions to assume control of
the defense of a Third Party Claim within [***] after the receipt by the
Indemnifying Party of the Indemnification Claim Notice required pursuant to this
Section 10.3, the Indemnified Party will have the right to defend such claim in
such manner as it may deem appropriate at the reasonable cost and expense of the
Indemnifying Party.  The Indemnified Party shall cooperate as may be reasonably
requested by the Indemnifying Party (and at the Indemnifying Party’s expense) in
order to ensure the proper and adequate defense of any action, claim or
liability covered by this indemnification.  The Indemnifying Party may not
settle or otherwise dispose of any Third Party Claim without the prior written
consent of the Indemnified Party unless such settlement includes only the
payment of monetary damages (which are fully paid by the Indemnifying Party),
does not impose any injunctive or equitable relief upon the Indemnified Party,
does not require any admission or acknowledgment of liability or fault of the
Indemnified Party and contains an unconditional release of the Indemnified Party
in respect of such Third Party Claim.  Regardless of whether the Indemnifying
Party chooses to defend or prosecute any Third Party Claim, no Indemnified Party
will admit any liability with respect to or settle or otherwise dispose of any
Third Party Claim for which the Indemnifying Party may be liable for Losses
under this Agreement without the prior written consent of the Indemnifying
Party, such consent not to be unreasonably withheld.

10.4Mitigation of Loss.  Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and actions as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any claims (or potential losses or damages) under this Article 10.
Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.

10.5Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES
ARISING OUT OF THIS AGREEMENT or the exercise of its rights or the performance
of its obligations hereunder, including any lost profits arising out of this
agreement, in each case, however caused and on any theory of liability whether
in contract, tort, negligence, breach of statutory duty or otherwise, REGARDLESS
OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS SECTION 10.5 IS INTENDED TO OR SHALL LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTION
10.1 OR SECTION 10.2, OR DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ITS
OBLIGATIONS UNDER Article 8 OR, WITH RESPECT TO EIDOS, SECTION 2.7.

 

39

--------------------------------------------------------------------------------

 

10.6Insurance.  Each Party shall procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder that is
consistent with normal business practices of prudent companies similarly
situated at all times during which any Licensed Product is being clinically
tested in human subjects or commercially distributed or sold.  Each Party shall
provide the other Party with evidence of such insurance upon request and shall
provide the other Party with written notice at least [***] prior to the
cancellation, non-renewal or material changes in such
insurance.  Notwithstanding the foregoing, either Party may self-insure in whole
or in part the insurance requirements described above, provided such Party
continues to be investment grade determined by reputable and accepted financial
rating agencies.  Such insurance shall not be construed to create a limit of
each Party’s liability with respect to its indemnification obligations under
this Article 10.

Article 11
INTELLECTUAL PROPERTY

11.1Ownership. As between the Parties, each Party shall own and retain ownership
of all Know-How and Patent Rights (a) owned by such Party as of the Effective
Date or that come into the Control of such Party during the Term outside the
scope of this Agreement, or (b) invented by the employees or representatives of
such Party in the course of performance of activities pursuant to this
Agreement.  Inventorship of any inventions conceived or reduced to practice in
the course of performance of activities pursuant to this Agreement shall be
determined in accordance with U.S. patent laws.

11.2Patent Prosecution.

(a)Eidos Patents.

(i)As between the Parties, Eidos shall have the first right to control, and
shall use diligent, good faith efforts to conduct, in consultation with Alexion,
the Patent Prosecution of all Eidos Patents in the Territory, [***].  Without
limiting the foregoing, Eidos shall file Eidos Patents in the Territory claiming
any Eidos Know-How identified by Alexion as suitable for patenting purposes, as
reasonably requested by Alexion, provided, however, that if prosecuting such
Know-How would materially harm Eidos, Eidos’ Patent Rights strategy or Patents
Rights with respect to other products, Eidos will notify Alexion of such
circumstance and shall not be required to prosecute Patent Rights claiming such
Know-How.  If Eidos intends to abandon the Patent Prosecution of any Eidos
Patent in the Territory, Eidos shall give Alexion prompt notice thereof (not
less than [***] before any action is required to avoid abandonment or lapse),
and Alexion shall have the right to continue such Patent Prosecution of such
Eidos Patent in the Territory, [***].  To effect Alexion’s right to assume
Eidos’ prosecution rights and obligations with respect to any Eidos Patent in
the Territory pursuant to this Section 11.2(a)(i), Eidos shall reasonably
cooperate with and assist Alexion in connection with its activities under this
Section 11.2(a)(i), upon Alexion’s reasonable request, including by making
scientists and scientific records reasonably available and the execution of all
such documents and instruments and the performance of such acts as may be
reasonably necessary in order to permit Alexion to continue any Patent
Prosecution of such Eidos Patent.

(ii)Eidos shall have the sole right to control, in its sole discretion, the
Patent Prosecution of all Eidos Patents outside the Territory, [***].

 

40

--------------------------------------------------------------------------------

 

(iii)The Party conducting Patent Prosecution of any Patent Right under Section
11.2(a) shall consult with the other Party and keep such other Party reasonably
informed of the Patent Prosecution of the Patent Rights in the Territory.  The
prosecuting Party shall provide the other Party with copies of all material
correspondence received from any patent authority in the Territory in connection
therewith.  In addition, the prosecuting Party shall provide the other Party
with drafts of all proposed material filings and correspondence to any patent
authority in the Territory in connection with the Patent Prosecution of the
Patents Right at least [***] prior (or such shorter period prior if it is not
reasonably practicable to provide such copies [***] prior) to filing to allow
for review and comment by such other Party, and shall consider in good faith
timely comments from such other Party thereon; [***].  The prosecuting Party
shall also furnish the other Party with copies of all final filings and
responses made to any patent authority in the Territory with respect to the
Patent Rights being prosecuted by such Party in a timely manner following
submission thereof.

(b)Other Patents.  Except as expressly set forth in this Section 11.2, each
Party shall have the sole right, in its sole discretion, to conduct Patent
Prosecution with respect to any and all Patent Rights owned or Controlled by
such Party, [***].

(c)Cooperation.  Each Party shall provide the other Party all reasonable
assistance and cooperation in the Patent Prosecution efforts under this Section
11.2, including providing any necessary powers of attorney and executing any
other required documents or instruments for such prosecution.

11.3Patent Enforcement.

(a)Notice.  Each Party shall notify the other within [***] of becoming aware of
any alleged or threatened infringement by a Third Party of any of the Eidos
Patents or any related declaratory judgment or equivalent action alleging the
invalidity, unenforceability or non-infringement of any Eidos Patents anywhere
in the world.  

(b)Enforcement Rights.  

(i)Alexion shall have the first right, but not the obligation, in its sole
discretion, to bring and control any legal action to enforce the Eidos Patents
against any Third Party engaged in any infringement of the Eidos Patents related
to a compound or product that competes with (or that would compete with if
commercialized) a Licensed Compound or a Licensed Product in the Field in the
Territory (a “Product Infringement”), [***].  For clarity, Product Infringement
excludes any adversarial Patent Prosecution proceedings.  Alexion shall give
Eidos advance notice of Alexion’s intent to file any such suit or take any such
action and the reasons therefor, and shall provide Eidos with an opportunity to
make suggestions or comments regarding such suit or action.  Thereafter, Alexion
shall keep Eidos promptly informed, and shall from time to time consult with
Eidos regarding the status of any such suit or action.  In the event Alexion
does not bring any such legal action within [***] (or settle or otherwise secure
the abatement of such Product Infringement action) or ceases to diligently
pursue such Product Infringement action, Eidos may bring and control any legal
action to enforce the Eidos Patents against such Product Infringement, [***].  

(ii)Eidos shall have the sole right, but not the obligation, in its sole
discretion, to bring and control any legal action to enforce Eidos Patents
against any infringement in the ROW Territory, [***], provided that Eidos
notifies Alexion of any such legal action reasonably in advance, and considers
in good faith Alexion’s comments with respect thereto.

 

41

--------------------------------------------------------------------------------

 

(c)Other Patents.  Except as expressly set forth in this Section 11.3, each
Party shall have the sole right, in its sole discretion, to enforce against any
infringement any and all Patent Rights owned or Controlled by such Party, [***].

(d)Cooperation.  At the request of the Party bringing an action under Section
11.3(b), the other Party shall provide reasonable assistance in connection
therewith, including by executing reasonably appropriate documents, cooperating
in discovery, facilitating registration of licenses and joining as a party to
the action if required by Applicable Law to pursue such action, [***].

(e)Recoveries.  Any recoveries resulting from any action under Section
11.3(b)(i) in the Territory shall be first applied against payment of each
Party’s costs and expenses in connection therewith.  [***].

11.4Infringement of Third Party Rights.

(a)Notice.  If (i) any Licensed Compound or Licensed Product used or sold by
Alexion, its Affiliates or Sublicensees in the Territory becomes the subject of
a Third Party’s claim or assertion of infringement of a Patent Right or other
rights in the Territory that are owned or controlled by such Third Party or (ii)
any Licensed Compound or Licensed Product used or sold by Eidos, its Affiliates
or Third Party Licensees in the ROW Territory becomes the subject of a Third
Party’s claim or assertion of infringement of a Patent Right or other rights in
the ROW Territory, then the Party becoming aware of such claim or assertion
shall promptly notify the other Party within [***] after receipt of such claim
or assertion and such notice shall include a copy of any summons or complaint
(or the equivalent thereof) received regarding the foregoing.  The Parties shall
assert and not waive the joint defense privilege with respect to any
communications between the Parties in connection with the defense of such claim
or assertion.

(b)Defense by Alexion.  As between the Parties, Alexion shall be solely
responsible for the defense of any such infringement claims in the Field in the
Territory with respect to the activities of Alexion, its Affiliates or
Sublicensees, [***], and Eidos shall provide reasonable assistance to Alexion
[***]; provided that Alexion shall not agree to any settlement, consent to
judgment or other voluntary final disposition in connection with such defense
action without Eidos’ consent (such consent not to be unreasonably withheld,
conditioned or delayed) if such settlement, consent to judgment or other
voluntary final disposition would (i) result in the admission of any liability
or fault on behalf of Eidos, (ii) result in or impose any payment obligations
upon Eidos, or (iii) subject Eidos to an injunction or otherwise limit Eidos’
ability to take any actions or refrain from taking any actions under this
Agreement or with respect to any Licensed Compound or Licensed Product.  Alexion
shall keep Eidos informed on the status of such defense action, and Eidos shall,
at its own expense, (A) provide reasonable support to Alexion upon Alexion’s
reasonable request; and (B) have the right, but not the obligation, to
participate or be separately represented in such defense action at its sole
option and expense.  

(c)Defense by Eidos.  As between the Parties, Eidos shall be solely responsible
for the defense of any such infringement claims with respect to Eidos’
activities, including any such infringement claim in the Territory or in the ROW
Territory, [***], and Alexion shall provide reasonable assistance to Eidos
[***]; provided that Eidos shall not agree to any settlement, consent to
judgment or other voluntary final disposition in connection with such defense
action without Alexion’s consent (such consent not to be unreasonably withheld,
conditioned or delayed) if such

 

42

--------------------------------------------------------------------------------

 

settlement, consent to judgment or other voluntary final disposition would (i)
result in the admission of any liability or fault on behalf of Alexion, (ii)
result in or impose any payment obligations upon Alexion, or (iii) subject
Alexion to an injunction or otherwise limit Alexion’s ability to take any
actions or refrain from taking any actions under this Agreement or with respect
to any Licensed Compound or Licensed Product.  Eidos shall keep Alexion informed
on the status of such defense action, and Alexion shall, at its own expense, (A)
provide reasonable support to Eidos upon Eidos’ reasonable request; and (B) have
the right, but not the obligation, to participate or be separately represented
in such defense action at its sole option and expense.

11.5Upstream License.  To the extent that an Upstream Licensor of Eidos has
retained any right to prosecute or enforce any Eidos Patents or otherwise be
involved in such activities pursuant to the Upstream License granting Eidos a
license thereto (including pursuant to the Stanford Agreement),
[***].  Notwithstanding anything to the contrary in this Agreement, this Section
11.5 shall only be in effect to the extent that Eidos has notified Alexion of
the relevant rights and obligations under the Upstream License pursuant to
Section 11.8.

11.6Licensed Product-Specific Trademarks.

(a)Ownership and Prosecution of Licensed Product-Specific Trademarks.  Eidos
shall own all right, title, and interest to the Licensed Product-Specific
Trademarks (including relevant registrations and applications) in the ROW
Territory and the Territory, and shall be responsible for the registration,
prosecution, maintenance and renewal thereof; provided that Alexion shall have
the right to provide input on the overall strategy for such registration,
prosecution, maintenance and renewal in the Territory, and Eidos shall consider
such input in good faith.  All costs and expenses of registration, prosecuting,
maintaining and renewing the Licensed Product-Specific Trademarks shall be borne
solely by [***].  If Eidos intends to abandon the prosecution of (including any
decision to not renew) any Licensed Product-Specific Trademark in the Territory,
Eidos shall give Alexion prompt notice thereof (not less than [***] before any
action is required to avoid abandonment or lapse), and Alexion shall have the
right to continue such prosecution of such Licensed Product-Specific Trademark
in the Territory, [***].

(b)Enforcement of Licensed Product-Specific Trademarks.  Eidos shall have the
sole right and responsibility for taking such action as Eidos, after
consultation with Alexion, deems necessary against a Third Party based on any
alleged, threatened, or actual infringement, dilution, or other violation of, or
unfair trade practices or any other like offense relating to, the Licensed
Product-Specific Trademarks by a Third Party in the Territory.  [***] shall bear
the costs and expenses relating to any enforcement action commenced pursuant to
this Section 11.6(b) and any settlements and judgments with respect thereof, and
shall retain any damages or other amounts collected in connection
therewith.  Subject to the foregoing, Alexion may elect at its expense to
participate in the enforcement of the Licensed Product-Specific Trademarks in
the Territory.  In the event that Eidos fails to assume responsibility for such
enforcement, Alexion shall have the sole right and responsibility for such
action, in which case [***] shall bear all costs and expenses and shall retain
any damages or other amounts collected in connection therewith.

 

43

--------------------------------------------------------------------------------

 

(c)Third Party Claims.  

(i)Defense by Alexion.  Alexion shall have the sole right and responsibility for
defending against any alleged, threatened, or actual claim by a Third Party that
the use or registration of the Licensed Product-Specific Trademarks by Alexion,
its Affiliates or Sublicensees in the Territory infringes, dilutes or otherwise
violates any Trademark or other right of that Third Party or constitutes unfair
trade practices or any other like offense, or any other claims as may be brought
by a Third Party against a Party in connection with the use or registration of
the Licensed Product-Specific Trademarks by Alexion, its Affiliates or
Sublicensees in the Territory.  [***] shall bear the costs and expenses relating
to any defense commenced pursuant to this Section 11.6(c)(i) and any settlements
and judgments with respect thereto, and shall retain any damages or other
amounts collected in connection therewith.  

(ii)Defense by Eidos.  Eidos shall have the sole right and responsibility for
defending against any alleged, threatened, or actual claim by a Third Party that
Eidos’ use or registration of the Licensed Product-Specific Trademarks in the
Territory in accordance with this Agreement infringes, dilutes or otherwise
violates any Trademark or other right of that Third Party or constitutes unfair
trade practices or any other like offense, or any other claims as may be brought
by a Third Party against a Party in connection with Eidos’ use of any Licensed
Product-Specific Trademark in the Territory in accordance with this Agreement;
provided that Eidos shall not agree to any settlement, consent to judgment or
other voluntary final disposition in connection with such defense action without
Alexion’s consent (such consent not to be unreasonably withheld, conditioned or
delayed) if such settlement, consent to judgment or other voluntary final
disposition would (i) result in the admission of any liability or fault on
behalf of Alexion, (ii) result in or impose any payment obligations upon
Alexion, or (iii) subject Alexion to an injunction or otherwise limit Alexion’s
ability to take any actions or refrain from taking any actions under this
Agreement or with respect to any Licensed Compound or Licensed Product.  [***]
shall bear the costs and expenses relating to any defense commenced pursuant to
this Section 11.6(c)(ii) and any settlements and judgments with respect thereto,
and shall retain any damages or other amounts collected in connection
therewith.  

(d)Notice and Cooperation.  Each Party shall provide to the other Party prompt
written notice of any actual or threatened infringement of the Licensed
Product-Specific Trademarks in the Territory and of any actual or threatened
claim that the use of the Licensed Product-Specific Trademarks in the Territory
violates the rights of any Third Party.  Each Party agrees to cooperate fully
with the other Party with respect to any enforcement action or defense commenced
pursuant to this Section 11.6(d), including cooperation required to permit
required registration of trademark licenses within the Territory.

11.7Common Interest Agreement.  All information exchanged between the Parties
regarding the prosecution and maintenance, and enforcement and defense, of Eidos
Patents under this Article 11 will be deemed Confidential Information of the
disclosing Party.  In addition, the Parties acknowledge and agree that, with
regard to such prosecution and maintenance, and enforcement and defense, the
interests of the Parties as collaborators and licensor and licensee are to
obtain the strongest patent protection possible, and as such, are aligned and
are legal in nature.  The Parties agree and acknowledge that they have not
waived, and nothing in this Agreement constitutes a waiver of, any legal
privilege concerning the Patent Rights under this Article 11, including
privilege under the common interest doctrine and similar or related doctrines.  

 

44

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein, to the extent a Party
has a good faith belief that any information required to be disclosed by such
Party to the other Party under this Article 11 is protected by attorney-client
privilege or any other applicable legal privilege or immunity, such Party will
not be required to disclose such information, and the Parties will in good faith
cooperate to agree upon a procedure (including entering into a specific common
interest agreement, disclosing such information on a “for counsel eyes only”
basis or similar procedure) under which such information may be disclosed
without waiving or breaching such privilege or immunity.

11.8New In-License Agreements.  

(a)If Eidos or its Affiliate is planning to enter into an agreement during the
Term with a Third Party (other than a Third Party Licensee) under which Eidos or
its Affiliate obtains a license or rights to Patent Rights or Know-How that are
necessary or useful for the Exploitation of the Licensed Compound or Licensed
Product in the Field in the Territory [***].

(b)Subject to Section 11.8(a), if Eidos or its Affiliate enters into an
agreement during the Term with a Third Party under which Eidos or its Affiliate
obtains a license or rights to Patent Rights or Know-How that are necessary or
useful for the Exploitation of the Licensed Compound or Licensed Product in the
Field in the Territory, Eidos shall provide Alexion with prompt written notice
thereof, as well as (i) [***], and (iii) a copy of such Third Party agreement,
including references to the applicable provisions of such Third Party agreement
with which Alexion must agree to comply with as a sublicensee of the rights;
[***].

(c)If Alexion notifies Eidos in writing that such Patent Rights or Know-How
licensed under such agreement should be included within the Eidos IP and agrees
that it will comply with all applicable provisions of such New In-License
Agreement, then (a) such agreement will be deemed to be a “New In-License
Agreement” hereunder, (b) the Patent Rights and Know-How in-licensed under such
New In-License Agreement will be deemed “Controlled” by Eidos (or its Affiliate,
as applicable) and included within Eidos IP except for the purposes of
determining the Royalty Term and whether a Licensed Product is Covered by a
Valid Claim under Section 7.4(c)(iii) (i.e. a Patent Right in-licensed under
such New In-License Agreement will not be deemed an Eidos Patent for those
purposes), (c) any Third Party payments under such New In-License Agreement will
be allocated between the Parties as provided above and (d) the provisions of
Section 9.3(d) through Section 9.3(i) shall apply, mutatis mutandis, to such New
In-License Agreement.  If Alexion does not elect to include such Patent Rights
or Know-How in-licensed under such agreement as Eidos IP hereunder, then (A)
such agreement will not be deemed to be a New In-License Agreement hereunder and
(B) the Patent Rights and Know-How in-licensed under such agreement will not be
deemed to be “Controlled” by Eidos (or its Affiliate, as applicable) or included
within the Eidos IP, and Alexion will have no license or rights to such Patent
Rights or Know-How.

 

45

--------------------------------------------------------------------------------

 

Article 12
TERMS AND TERMINATION

12.1Term.  This Agreement shall be effective as of the Effective Date, and shall
continue, unless terminated earlier in accordance with this Article 12, until
expiration of the last Royalty Term for the last Licensed Product in the Field
in the Territory (the “Term”).

12.2Termination.

(a)Termination by Alexion for Convenience. At any time, Alexion may terminate
this Agreement in its entirety for convenience by providing written notice of
termination to Eidos, which notice includes an effective date of termination at
least [***] after the date of the notice.

(b)Termination for Material Breach.  

(i)If either Party believes in good faith that the other is in material breach
of this Agreement, then the non-breaching Party may deliver written notice of
such breach to the other Party.  For any such alleged material breach, the
allegedly breaching Party shall have [***] (or, in the case of a payment breach,
[***]) from the receipt of the initial notice to cure such breach.  If the Party
receiving notice of material breach fails to cure the breach within such [***]
(or [***]) day period, then the non-breaching Party may terminate this Agreement
in its entirety effective on written notice of termination to the other
Party.  Notwithstanding the foregoing, if such material breach (other than a
payment breach), by its nature, is curable, but is not reasonably curable within
the [***] period, then such period shall be extended if the breaching Party
provides a written plan for curing such breach to the non-breaching Party and
uses commercially reasonable efforts to cure such breach in accordance with such
written plan; provided, that no such extension shall exceed an additional [***]
without the consent of the non-breaching Party.

(ii)In case the Party alleged under Section 12.2(b)(i) to have committed a
material breach of this Agreement (the “Defaulting Party”) by the other Party
(the “Non-Defaulting Party”) disputes the existence or materiality of such
material breach, then the issue of whether the Non-Defaulting Party may properly
terminate this Agreement on expiration of the applicable cure period shall be
resolved in accordance with Section 13.6.  If, as a result of such dispute
resolution proceeding, it is determined that the Defaulting Party committed a
material breach and the Defaulting Party does not cure such material breach
within [***] after the date of such determination (the “Additional Cure
Period”), then such termination shall be effective as of the expiration of the
Additional Cure Period.  If the Parties dispute whether such material breach was
so cured, such dispute shall also be determined in accordance with Section
13.6.  This Agreement shall remain in full force and effect while any such
dispute resolution proceeding is pending, such proceeding shall not suspend any
obligations of either Party hereunder, and each Party shall use reasonable
efforts to mitigate any damage.  If, as a result of such dispute resolution
proceeding, it is determined that (A) the Defaulting Party did not commit such
breach, (B) such breach was not material or (C) such breach was cured in
accordance with this Section 12.2(b), then no termination shall be effective,
and this Agreement shall continue in full force and effect.

(c)Termination by Eidos for [***].  If Alexion, its Affiliates and Sublicensees
do not [***], then Eidos may terminate this Agreement in its entirety with [***]
written notice to Alexion, unless within such [***] period Alexion provides to
Eidos reasonable documentation evidencing [***].  

 

46

--------------------------------------------------------------------------------

 

(d)Termination by Eidos for Patent Challenges.  Eidos has the right, in its sole
discretion, to terminate this Agreement in its entirety upon written notice to
Alexion, in the event that Alexion or any of its Affiliates or Sublicensees
directly or indirectly commences any interference or opposition proceeding,
challenges the validity or enforceability of, or opposes any extension of or the
grant of a supplementary protection certificate with respect to, any Eidos
Patents (“Patent Challenge”), provided that, Eidos will not have the right to
terminate this Agreement under this Section 12.2(d) if (i) Alexion causes such
Patent Challenge to be terminated or dismissed (or in the case of ex-parte
proceedings, multi-party proceedings, or other Patent Challenges in which the
challenging party does not have the power to unilaterally cause the Patent
Challenge to be withdrawn, withdraws or causes its Affiliate or Sublicensee to
withdraw as a party from such Patent Challenge and to cease actively assisting
any other party to such Patent Challenge), (ii) Alexion, with respect to a
Sublicensee, terminates such Sublicensee’s sublicense to the Patent Rights being
challenged by the Sublicensee (or if Alexion has provided such Sublicensee with
written notice of such termination and is enforcing such termination in
accordance with the applicable sublicense agreement), in each case (i) and (ii),
within [***] of Eidos’ notice to Alexion under this Section 12.2(d), (iii)  the
Patent Challenge is in defense of any claim first brought by Eidos, its
Affiliates or Third Party Licensees or (iv) the activities constituting the
Patent Challenge are required under a court order or subpoena.

(e)Termination for Insolvency.  Each Party shall have the right to terminate
this Agreement upon delivery of written notice to the other Party in the event
that (i) such other Party files in any court or agency pursuant to any statute
or regulation of any jurisdiction a petition in bankruptcy or insolvency or for
reorganization or similar arrangement for the benefit of creditors or for the
appointment of a receiver or trustee of such other Party or its assets,
(ii) such other Party is served with an involuntary petition against it in any
insolvency proceeding and such involuntary petition has not been stayed or
dismissed within [***] of its filing, or (iii) such other Party makes an
assignment of substantially all of its assets for the benefit of its creditors
(each of (i) through (iii), an “Insolvency Event”).

12.3Effect of Termination.  In the event of any termination of this Agreement
for any reason:

(a)Except as expressly set forth in this Agreement (including Section 12.7), all
rights and obligations of the Parties shall immediately terminate, including the
License; provided, however, that any Sublicensee will, as of the effective date
of termination of this Agreement, automatically and without any additional
consideration become a direct licensee of Eidos with respect to the rights
sublicensed to the Sublicensee by Alexion under this Agreement, so long as (i)
such Sublicensee is not in breach of its sublicense agreement with Alexion, (ii)
such Sublicensee agrees in writing to comply with all of the terms of this
Agreement to the extent applicable to the rights originally sublicensed to it by
Alexion, and (iii) such Sublicensee agrees to pay directly to Eidos such
Sublicensee’s payments under this Agreement to the extent applicable to the
rights sublicensed to it by Alexion.  The foregoing shall not apply if a
Sublicensee provides written notice to Eidos that it does not wish to receive
and retain the rights afforded to it pursuant to this Section 12.3.  At
Alexion’s request, Eidos will enter into a standby license with any Sublicensee
confirming the benefits conferred on such Sublicensee by this Section 12.3.

 

47

--------------------------------------------------------------------------------

 

(b)Upon Eidos’ written request to Alexion, which notice may only be delivered
within [***] following the [***], Alexion will promptly, subject to the terms
and conditions of this Agreement (including the rights of a Sublicensee under
Section 12.3(a)):

(i)grant, and hereby does grant, and will cause its Affiliates and its
Sublicensees (subject to Section 2.2(b)) to grant, subject to the terms of this
Section 12.3(b)(i), to Eidos and its Affiliates an [***] (the “Reversion
License”); provided that (A) Eidos shall be responsible for (1) making any
payments (including royalties, milestones and other amounts) payable by Alexion
to Third Parties under any Third Party agreements with respect to the Alexion
Technology that is the subject of the Reversion License by making such payments
directly to Alexion and, in each case, Eidos shall make the requisite payments
to Alexion and provide the necessary reporting information to Alexion in
sufficient time to enable Alexion to comply with its obligations under such
Third Party agreements, and (2) complying with any other obligations included in
any such Third Party agreements that are applicable to the grant to Eidos of
such Reversion License or the exercise of such Reversion License by Eidos or any
of its Affiliates or Third Party Sublicensees and (B) Alexion can terminate the
Reversion License with respect to any Patent Right or Know-How that is
in-licensed under a Third Party agreement if Eidos does not comply with the
obligations under such Third Party agreement as described in clause (A) of this
proviso, provided that Eidos shall not be responsible for such payments, and
Alexion may not be able to terminate the Reversion License, if Eidos is not
aware of the relevant rights and obligations under such Third Party
agreement.  The Reversion License will be fully paid-up and royalty-free except
in the event this Agreement is terminated by Alexion pursuant to Section 12.2(b)
or by Eidos pursuant to Section 12.2(c), in which case, the Reversion License
will be royalty-bearing.  If such termination is by Alexion pursuant to Section
12.2(b) or by Eidos pursuant to Section 12.2(c), the Parties will negotiate in
good faith on a commercially reasonable royalty rate for such Reversion
License.  If the Parties are unable to agree on the financial terms of such
license agreement, the matter shall be resolved in accordance with Exhibit
12.3(b)(i);

(ii)[***]; and

(iii)grant, and hereby does grant, to Eidos and its Affiliates a royalty-free,
fully paid-up, perpetual, irrevocable, non-exclusive license, with the right to
sublicense through multiple tiers, to use the Trademarks owned by Alexion or its
Affiliates solely identifying each Licensed Product for the purpose of
Commercializing the Licensed Product in the Territory (for clarity, such
Trademarks described in this Section 12.3(b)(iii) shall not include any
Trademarks that include any corporate name or logo of Alexion, its Affiliates or
Sublicensees or the name (including a common prefix or suffix) of any other
product Exploited by Alexion, its Affiliates or Sublicensees).

(c)[***].

12.4Alternative Remedy in Lieu of Termination.  If Eidos has breached Section
2.7, Article 5, Article 11 or Section 13.2 and Alexion has the right to
terminate this Agreement pursuant to Section 12.2(b) (i.e., such breach
constitutes a material breach and is not cured within the applicable cure
period) as a result of such breach, then Alexion may, in its sole discretion, in
lieu of terminating this Agreement [***] with respect to such breach of Section
2.7, Article 5, Article 11 or Section 13.2, exercise an alternative remedy as
follows:

(a)Alexion may retain the License and other rights granted under this Agreement,
subject to all of its payment and other obligations; [***]

 

48

--------------------------------------------------------------------------------

 

(b)any Alexion Confidential Information provided to Eidos pursuant to this
Agreement will be promptly returned to Alexion or destroyed, and Alexion shall
be released from its ongoing disclosure and information exchange obligations
with respect to activities following the date of such election, provided that
(i) Alexion shall disclose directly to the applicable Upstream Licensors any
such information required to be disclosed pursuant to the Upstream Licenses and
(ii) Eidos may retain, and Alexion shall continue to disclose, any such
information necessary for Eidos to perform its obligations under this Agreement.

12.5Rights in Insolvency.  All rights and licenses now or hereafter granted by
Eidos to Alexion under or pursuant to this Agreement are, for all purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined in the Bankruptcy Code. Upon an Insolvency Event, Eidos
agrees that Alexion, as licensee of such rights under this Agreement, will
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code. Eidos will, during the Term, create and maintain current copies
or, if not amenable to copying, detailed descriptions or other appropriate
embodiments, to the extent feasible, of all intellectual property licensed under
this Agreement.  Each Party acknowledges and agrees that “embodiments” of
intellectual property within the meaning of Section 365(n) include laboratory
notebooks, cell lines, product samples and inventory, research studies and data,
all Regulatory Approvals (and all applications for Regulatory Approval) and
rights of reference therein, the Eidos IP and all information related to the
Eidos IP.  

(a)If (x) a case under the Bankruptcy Code is commenced by or against Eidos, (y)
this Agreement is rejected as provided in section 365 of the Bankruptcy Code and
(z) Alexion elects to retain its rights hereunder as provided in Section 365(n)
of the Bankruptcy Code, Eidos (in any capacity, including debtor-in-possession)
and its successors and assigns (including a trustee) will:

(i)provide Alexion with embodiments of all Eidos IP held by Eidos and such
successors and assigns, or otherwise available to them, immediately upon
Alexion’s written request, and Alexion will have the right to perform Eidos’
obligations hereunder and exercise all of the rights of a licensee of
intellectual property under section 365(n) of the Bankruptcy Code, provided that
neither such provision nor such performance by Alexion will release Eidos from
liability resulting from rejection of the license or the failure to perform such
obligations; and

(ii)not interfere with Alexion’s rights under this Agreement, or any agreement
supplemental hereto, to such intellectual property (including such embodiments),
including any right to obtain such intellectual property (or such embodiments)
from any other Person, to the extent provided in Section 365(n) of the
Bankruptcy Code.

 

49

--------------------------------------------------------------------------------

 

(b)All rights, powers and remedies of Alexion provided herein are in addition to
and not in substitution for any other rights, powers and remedies now or
hereafter existing at law or in equity (including the Bankruptcy Code) in the
event of the commencement of a case under the Bankruptcy Code with respect to
Eidos. The Parties intend the following rights to extend to the maximum extent
permitted by Applicable Law, and to be enforceable under Bankruptcy Code Section
365(n):

(i)the right of access to the Eidos IP, or any Third Party with whom Eidos
contracts to perform an obligation of Eidos under this Agreement; and

(ii)the right to contract directly with any Third Party to complete the
contracted work.

12.6Accrued Rights.  Expiration or termination of this Agreement for any reason
shall be without prejudice to any right which shall have accrued to the benefit
of either Party prior to such termination, including damages arising from any
breach under this Agreement.

12.7Survival.  The provisions of Article 1 (Definitions) (to the extent
necessary to give effect to the other surviving provisions), Section 2.6 (No
Implied Licenses), Section 2.9 (Other Alexion Programs), Section 7.4(e) (Royalty
Reports and Payments) through (g) (Interest) and Section 7.5 (Taxes) (each
solely with respect to payment obligations accruing prior to the effective date
of expiration or termination), Section 7.6 (Financial Audits), Article 8
(Confidentiality; Publication) (for the time period set forth therein), Section
9.6 (No Other Warranties), Article 10 (Indemnification), Section 11.1
(Ownership), Section 12.3 (Effect of Termination), Section 12.6 (Accrued
Rights), this Section 12.7 (Survival) and Article 13 (Miscellaneous), together
with any other provisions of this Agreement that by their terms are expressly
stated to survive, shall survive the expiration or termination of this
Agreement.

12.8Termination of Stanford or Upstream License Agreements.  Without limiting
anything set forth in the [***], upon any termination of the Stanford Agreement
or any other agreement pursuant to which Eidos Controls any of the Eidos IP,
Eidos shall facilitate Alexion’s negotiations with Stanford or the applicable
licensor for a direct license in the Field in the Territory.

 

50

--------------------------------------------------------------------------------

 

Article 13
MISCELLANEOUS

13.1Force Majeure.  Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party, including embargoes, war, acts of war (whether war be declared
or not), acts of terrorism, insurrections, riots, civil commotions, strikes,
lockouts or other labor disturbances (except for a strike, lockout or labor
disturbance with respect to the non-performing Party’s respective employees or
agents), fire, floods, earthquakes or other acts of God, or any generally
applicable action or inaction by any governmental authority (but excluding any
government action or inaction that is specific to such Party or its Affiliates,
such as revocation or non-renewal of such Party’s or its Affiliate’s license to
conduct business), or omissions or delays in acting by the other Party.  The
affected Party shall notify the other Party in writing of such force majeure
circumstances as soon as reasonably practicable (in any event, within [***]),
and shall promptly undertake and continue diligently all reasonable efforts
necessary to cure such force majeure circumstances or to perform its obligations
despite the ongoing circumstances.

13.2Assignment.  

(a)This Agreement may not be assigned or otherwise transferred by a Party, nor
may any right or obligation hereunder be assigned or transferred by a Party
(except as expressly permitted under this Agreement), without the prior written
consent of the other Party, such consent not to be unreasonably withheld,
conditioned or delayed.  Notwithstanding the foregoing, either Party may,
without the consent of the other Party, assign this Agreement (i) in whole or in
part to any of its Affiliates or (ii) in whole, but not in part, to a purchaser
of all or substantially all of its assets to which this Agreement relates
(whether by merger, stock purchase, consolidation, asset purchase, or otherwise)
or to any successor resulting from a Change of Control of such Party, provided
that (A) the applicable assignee agrees in writing to assume all rights and
obligations of the assignor Party under this Agreement, and (B) a copy of such
writing is provided to the non-assigning Party within [***] of such
assignment.  Any attempted assignment not in accordance with this Section 13.2
shall be null and void and of no legal effect.  The terms and conditions of this
Agreement shall be binding upon, and shall inure to the benefit of, the Parties
and their respected successors and permitted assigns.

(b)[***]

13.3Severability.  If any one (1) or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use their commercially
reasonable efforts to replace the invalid, illegal or unenforceable provision(s)
with valid, legal and enforceable provision(s) that, insofar as practicable,
implement the purposes of this Agreement.

 

51

--------------------------------------------------------------------------------

 

13.4Notices.  All notices that are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile or electronic
mail (and promptly confirmed by personal delivery, registered or certified mail
or overnight courier), sent by nationally-recognized overnight courier or sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Eidos:

Eidos Therapeutics, Inc.
101 Montgomery Street, Suite 2550

San Francisco, CA 94104

Attention: Cameron Turtle

 

If to Alexion:

Alexion Pharma International Operations Unlimited Company

c/o Alexion Pharmaceuticals, Inc.

121 Seaport Boulevard

Boston, MA 02210

Attention: General Counsel

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (i) when delivered if personally delivered
or sent by electronic mail or facsimile on a Business Day (or if delivered or
sent on a non-Business Day, then on the next Business Day); (ii) on the Business
Day after dispatch if sent by nationally-recognized overnight courier; or (iii)
on the fifth Business Day following the date of mailing if sent by mail.

13.5Governing Law.  This Agreement, and all claims or causes of action (whether
in contract, tort or statute) that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
or the breach thereof (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by, and enforced in accordance with, the internal
laws of the State of Delaware, without reference to its conflicts of law
principles.

13.6Dispute Resolution; Escalation.  Any dispute arising out of or in connection
with this Agreement shall be settled, if possible, through good faith
negotiations between the Parties.  If the Parties are unable to settle such
dispute within [***] of first considering such dispute, such dispute shall be
referred to the Alliance Managers for resolution.  The Alliance Managers of both
Parties shall meet to attempt to resolve such dispute.  If the Alliance Managers
are unable to settle such dispute within [***] of first considering such
dispute, such dispute shall be referred to the Executive Officers for
resolution.  The Executive Officers of both Parties shall meet to attempt to
resolve such dispute.  Such resolution, if any, of a referred issue shall be
final and binding on the Parties.  All negotiations pursuant to this Section
13.6 are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.  If the Executive
Officers cannot resolve such dispute within [***] after either Party requests
such a meeting in writing, then either Party shall have the right to pursue any
and all remedies available at law or equity.

 

52

--------------------------------------------------------------------------------

 

13.7Entire Agreement; Amendments.  This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
subject matter hereof.  Any other express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
in respect to such subject matter are superseded by the terms of this
Agreement.  The Exhibits to this Agreement are incorporated herein by reference
and shall be deemed a part of this Agreement.  This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by
authorized representative(s) of both Parties.  The Parties agree that, effective
as of the Effective Date, that the Existing Confidentiality Agreement shall be
superseded by this Agreement, and that disclosures made prior to the Effective
Date pursuant to the Confidentiality Agreement shall be subject to the
confidentiality and non-use provisions of this Agreement.  The foregoing shall
not be interpreted as a waiver of any remedies available to either Party or its
Affiliates as a result of any breach, prior to the Effective Date, by the other
Party or its Affiliates of such Party’s or its Affiliate’s obligations pursuant
to the Confidentiality Agreement.

13.8Headings.  The captions to the several Articles, Sections, subsections and
Exhibits hereof are not a part of this Agreement, but are merely for convenience
to assist in locating and reading the several Articles, Sections and Exhibits of
this Agreement.

13.9Independent Contractors.  It is expressly agreed that Eidos and Alexion
shall be independent contractors and that the relationship between the two (2)
Parties shall not constitute a partnership, joint venture or agency.  Neither
Eidos nor Alexion shall have the authority to make any statements,
representations or commitments of any kind, or to take any action that is
binding on the other Party without the prior written consent of the other Party.

13.10Waiver.  Any waiver of any provision of this Agreement shall be effective
only if in writing and signed by Eidos and Alexion.  No express or implied
waiver by a Party of any default under this Agreement will be a waiver of a
future or subsequent default.  The failure or delay of any Party in exercising
any rights under this Agreement will not constitute a waiver of any such right,
and any single or partial exercise of any particular right by any Party will not
exhaust the same or constitute a waiver of any other right provided in this
Agreement.

13.11Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

13.12Cumulative Remedies; Recovery of Damages.  Except as expressly set forth in
this Agreement, no remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under Applicable Laws.  If
Alexion seeks direct damages from Eidos arising from any breach of this
Agreement, then Alexion shall be entitled to seek damages including, without
limitation, any and all amounts paid by Alexion to Eidos under this Agreement,
including without limitation any payment described as nonrefundable or
non-creditable; provided that, nothing in this Section 13.12 shall be construed
to change any legal obligation under Applicable Law for Alexion to prove its
damages for such breach.

 

53

--------------------------------------------------------------------------------

 

13.13Business Day Requirements.  In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.

13.14Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.15Construction.  Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any person shall
be construed to include the person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Sections, Schedules, or Exhibits
shall be construed to refer to Sections, Schedules or Exhibits of this Agreement
unless otherwise specified, and references to this Agreement include all
Schedules and Exhibits hereto, (h) the word “notice” means notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement,
(i) provisions that require that a Party, the Parties or any committee hereunder
“agree”, “consent” or “approve” or the like shall require that such agreement,
consent or approval be specific and in writing, whether by written agreement,
letter, approved minutes or otherwise (but excluding e-mail and instant
messaging), (j) references to any specific law, rule or regulation, or Section,
section or other division thereof, shall be deemed to include the then-current
amendments thereto or any replacement or successor law, rule or regulation
thereof, and (k) the term “or” shall be interpreted in the inclusive sense
commonly associated with the term “and/or.”

13.16Counterparts.  This Agreement may be executed in two (2) counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.  Each Party shall be entitled to rely on
the delivery of executed digital (e.g., PDF) copies of counterpart execution
pages of this Agreement and such digital copies shall be legally effective to
create a valid and binding agreement among the Parties.

{Signature Page Follows}

 

 

 

54

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties intending to be bound have caused this License
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

EIDOS THERAPEUTICS, INC.



By: /s/ Christine Siu

Name: Christine Siu

Title: Chief Financial Officer

 

ALEXION PHARMA INTERNATIONAL
OPERATIONS UNLIMITED COMPANY

By: /s/ Shane Doyle

Name: Shane Doyle

Title:  Director

[Signature Page to License Agreement]

 

--------------------------------------------------------------------------------

 

 

List of Exhibits

 

Exhibit 1.41: Eidos Patents

Exhibit 1.71: Licensed Compound

Exhibit 2.4: Certain Provisions of the Stanford Agreement

Exhibit 5.1: Clinical Supply Agreement Key Terms

Exhibit 8.7: Joint Press Release

Exhibit 9.2(b): Disclosure

Exhibit 12.3(b)(i): Select Arbitration Provisions

 

 



ACTIVE/101326508.1  

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

Exhibit 1.41

Eidos Patents

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

 

 

[***]

[***]

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

A-1

--------------------------------------------------------------------------------

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

 

 

[***]

[***]

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

A-2

--------------------------------------------------------------------------------

 

 

Exhibit 1.71

Licensed Compound

 

[***]

B-1

--------------------------------------------------------------------------------

 

 

 

Exhibit 2.4

Certain Provisions of the Stanford Agreement

 

 

[***]

 

 

B-1

--------------------------------------------------------------------------------

 

 

Exhibit 5.1

Clinical Supply Agreement Key Terms

 

[***]

 

 

C-1

--------------------------------------------------------------------------------

 

 

Exhibit 8.7

Joint Press Release

[gc2qp0dr4d3b000001.jpg][gc2qp0dr4d3b000002.jpg]

 

Alexion and BridgeBio Announce Japanese License Agreement for Eidos’
Transthyretin Amyloidosis (ATTR) Investigational Medicine

 

- Eidos grants Alexion exclusive license to develop and commercialize AG10 in
Japan -

- Phase 3 study of AG10 in ATTR cardiomyopathy underway in U.S. & Europe; Phase
3 trial in ATTR polyneuropathy planned to initiate in second half of 2019 -

- Agreement expands Alexion’s amyloidosis portfolio -

- Eidos to receive upfront payment of $25 million and equity investment of $25
million, with potential for additional Japanese-based milestone- &
royalty-dependent payments -

 

BOSTON & SAN FRANCISCO – SEPTEMBER 9, 2019 - Alexion Pharmaceuticals, Inc.
(NASDAQ:ALXN) and BridgeBio Pharma, Inc.’s (NASDAQ:BBIO) subsidiary Eidos
Therapeutics, Inc. (NASDAQ:EIDX) today announced an agreement that grants
Alexion an exclusive license to develop and commercialize AG10 in Japan. AG10 is
a small molecule designed to treat the root cause of transthyretin amyloidosis
(ATTR) – destabilized and misfolded transthyretin (TTR) protein – by binding and
stabilizing TTR in the blood. Eidos is currently evaluating AG10 in a Phase 3
study in the U.S. and Europe for ATTR cardiomyopathy (ATTR-CM) – a progressive,
fatal disease caused by the accumulation of misfolded TTR amyloid in the heart –
and plans to begin a Phase 3 study in ATTR polyneuropathy (ATTR-PN) – a
progressive, fatal disease caused by the accumulation of misfolded TTR amyloid
in the peripheral nervous system.

 

“There is a significant need for new treatments for TTR amyloidosis. We believe
AG10 holds promise in its ability to stabilize TTR and halt disease
progression,” said John Orloff, M.D., Executive Vice President and Head of
Research & Development at Alexion. “We are excited by the potential to grow our
amyloidosis portfolio by partnering with Eidos to expand the development of AG10
to Japan. Alexion has more than 10 years of experience operating there, and we
look forward to applying our expertise to bring AG10 to Japanese patients.”

 

“The Phase 2 study in ATTR-CM suggested that AG10 has the potential to become an
important treatment option for the underserved ATTR-CM population. The trial
showed that AG10 was generally well-tolerated and resulted in near-complete
stabilization of TTR, which is known to be correlated with disease severity in
ATTR-CM. In the study, AG10 also normalized serum TTR levels, a prognostic
indicator of survival in ATTR patients,” said Jonathan Fox, M.D., Ph.D.,
President and Chief Medical Officer of Eidos. “We have now begun our Phase 3
program to evaluate the safety and efficacy of AG10 in larger studies. This
agreement provides the potential opportunity to help even more patients globally
by leveraging Alexion’s significant development and commercial experience to
expand the AG10 program into Japan.”

 

 

--------------------------------------------------------------------------------

 

 

Under the terms of the agreement, Alexion will acquire an exclusive license for
the clinical development and commercialization of AG10 in Japan. Eidos will
receive an upfront payment of $25 million and an equity investment of $25
million at a premium to the market price upon deal execution, with the potential
for additional Japanese-based milestone- and royalty-dependent payments.

 

About AG10

AG10 is an investigational, orally-administered small molecule designed to
potently stabilize tetrameric transthyretin, or TTR, thereby halting at its
outset the series of molecular events that give rise to TTR amyloidosis, or
ATTR. In a Phase 2 clinical trial in patients with symptomatic ATTR-CM, AG10 was
generally well tolerated, demonstrated greater than 90 percent average TTR
stabilization at Day 28, and increased serum TTR concentrations, a prognostic
indicator of survival in a retrospective study of ATTR-CM patients, in a
dose-dependent manner.

AG10 was designed to mimic a naturally-occurring variant of the TTR gene (T119M)
that is considered a rescue mutation because co-inheritance has been shown to
prevent or ameliorate ATTR in individuals also inheriting a pathogenic, or
disease-causing, mutation in the TTR gene. To our knowledge, AG10 is the only
TTR stabilizer in development that has been observed to mimic the stabilizing
structure of this rescue mutation.

The Phase 3 ATTRibute-CM study of AG10 in patients with ATTR-CM is underway in
the United States and Europe. Part A of the study will assess the change from
baseline in 6-minute walk distance (6MWD) at 12 months. Part B of the study will
evaluate reduction in all-cause mortality and frequency of
cardiovascular-related hospitalizations will be evaluated at 30 months. In
addition, Eidos plans to initiate a Phase 3 study of AG10 in ATTR polyneuropathy
(ATTR-PN) in the second half of 2019.

 

About Transthyretin Amyloidosis (ATTR)

There is significant medical need in transthyretin amyloidosis (ATTR) given the
large patient population and an inadequate current standard of care. ATTR is
caused by the destabilization of TTR due to inherited mutations or aging and is
commonly divided into three distinct categories: wild-type ATTR cardiomyopathy
(ATTRwt-CM), mutant ATTR cardiomyopathy (ATTRm-CM), and ATTR polyneuropathy
(ATTR-PN). The worldwide prevalence of each disease is approximately 400,000
patients, 40,000 patients and 10,000 patients, respectively.

All three forms of ATTR are progressive and fatal. For patients with untreated
ATTRwt-CM and ATTRm-CM, symptoms usually manifest later in life (age 50+), with
median survival of three to five years from diagnosis. ATTR-PN either presents
in a patient's early 30s or later (age 50+), and results in a median life
expectancy of five to ten years from diagnosis for untreated patients.
Progression of all forms of ATTR causes significant morbidity, impacts
productivity and quality of life, and creates a significant economic burden due
to the costs associated with progressively greater patient needs for supportive
care.

 

About Alexion

Alexion is a global biopharmaceutical company focused on serving patients and
families affected by rare diseases through the discovery, development and
commercialization of life-changing therapies. As the global leader in complement
biology and inhibition for more than 20 years, Alexion has developed and
commercializes two approved complement inhibitors to treat patients with
paroxysmal nocturnal hemoglobinuria (PNH) as well as the first and only approved
complement inhibitor to treat atypical hemolytic

 

--------------------------------------------------------------------------------

 

 

uremic syndrome (aHUS), anti-acetylcholine receptor (AchR) antibody-positive
generalized myasthenia gravis (gMG) and neuromyelitis optica spectrum disorder
(NMOSD). Alexion also has two highly innovative enzyme replacement therapies for
patients with life-threatening and ultra-rare metabolic disorders,
hypophosphatasia (HPP) and lysosomal acid lipase deficiency (LAL-D). In
addition, the company is developing several mid-to-late-stage therapies,
including a second complement inhibitor, a copper-binding agent for Wilson
disease and an anti-neonatal Fc receptor (FcRn) antibody for rare Immunoglobulin
G (IgG)-mediated diseases as well as several early-stage therapies, including
one for light chain (AL) amyloidosis and a second anti-FcRn therapy. Alexion
focuses its research efforts on novel molecules and targets in the complement
cascade and its development efforts on the core therapeutic areas of hematology,
nephrology, neurology, and metabolic disorders. Alexion has been named to the
Forbes’ list of the World’s Most Innovative Companies seven years in a row and
is headquartered in Boston, Massachusetts’ Innovation District. The company also
has offices around the globe and serves patients in more than 50 countries. This
press release and further information about Alexion can be found at:
www.alexion.com.

[ALXN-G]

 

About BridgeBio and Eidos

BridgeBio is a team of experienced drug discoverers, developers and innovators
working to create life-altering medicines that target well-characterized genetic
diseases at their source. BridgeBio was founded in 2015 to identify and advance
transformative medicines to treat patients who suffer from Mendelian diseases,
which are diseases that arise from defects in a single gene, and cancers with
clear genetic drivers. BridgeBio’s pipeline of over 15 development programs
includes product candidates ranging from early discovery to late-stage
development. For more information, please visit www.bridgebio.com.

 

Eidos is a BridgeBio Pharma subsidiary focused on addressing the large and
growing unmet need in diseases caused by transthyretin (TTR) amyloidosis (ATTR).
Eidos is developing AG10, a potentially disease-modifying therapy for the
treatment of ATTR. For more information, please visit www.eidostx.com.

 

Forward-Looking Statements

This press release includes forward-looking statements. Such forward-looking
statements are subject to risks and uncertainties that could cause actual
results to differ materially from those expressed or implied in such statements.
Examples of forward-looking statements include, among others, statements we make
regarding: (i) the therapeutic benefits and commercial potential of AG10 in
Japan and elsewhere; (ii) development plans and clinical trial plans related to
AG10; (iii) the potential of AG10 for the treatment of ATTR cardiomyopathy, ATTR
polyneuropathy and other conditions; (iv) that the rights of Alexion under the
license agreement will result in growth of Alexion’s amyloidosis portfolio by
partnering with Eidos to expand the development of AG10 to Japan; and (v) the
likelihood that AG10 will be approved for commercial sale in Japan. The process
by which products such as AG10 could potentially be developed and approved for
commercial sale is long and subject to highly significant risks. Applicable
risks and uncertainties include: results in early stage clinical trials may not
be indicative of full results or results from later stage or larger clinical
trials (or in broader patient populations) and do not ensure regulatory
approval; the possibility that results of clinical trials are not predictive of
safety and efficacy and potency of products (or the failure to adequately
operate or manage our clinical trials) which could cause the halt of trials,
delays or prevention from making regulatory approval filings or result in denial
of regulatory approval of product candidates; unexpected delays in clinical
trials; unexpected concerns that may arise from additional data or analysis

 

--------------------------------------------------------------------------------

 

 

obtained during clinical trials; delays or failure of product candidates to
obtain regulatory approval due to clinical trial results, issues with clinical
trial products, unexpected expense or otherwise; as well as those additional
risks relating to product development and approval and other risks identified
under the heading "Risk Factors" included in Alexion’s, BridgeBio’s and Eidos’
most recent Form 10-Q filings and in their respective other future filings with
the SEC. The forward-looking statements contained in this press release reflect
Alexion’s, BridgeBio’s and Eidos’ current views with respect to future events.
Alexion, BridgeBio and Eidos do not undertake and each specifically disclaims
any obligation to update any forward-looking statements, except as required by
law.

 

Alexion Contacts:

Media

Megan Goulart, 857-338-8634

Senior Director, Corporate Communications

 

Investors

Susan Altschuller, Ph.D., 857-338-8788

Vice President, Investor Relations

 

Eidos Contacts:

Media

Carolyn Hawley, Canale Communications

619-849-5382, carolyn@canalecomm.com

 

Investors

John Grimaldi, Burns McClellan

212-213-0006, jgrimaldi@burnsmc.com

 

BridgeBio Contact:

Media

Alberto Gestri

AGestri@theoutcastagency.com

 

 




 

--------------------------------------------------------------------------------

 

 

Exhibit 9.2(b)

Disclosure

 

 

[***]  

 

--------------------------------------------------------------------------------

Exhibit 10.1

Exhibit 12.3(b)(i)

Select Arbitration Provisions

 

 

[***]

 

 